Exhibit 10.2

EXECUTION VERSION

NOTE PURCHASE AGREEMENT

among

NAVISTAR FINANCIAL SECURITIES CORPORATION

as Seller,

NAVISTAR FINANCIAL CORPORATION,

as Servicer,

KITTY HAWK FUNDING CORPORATION,

as a Conduit Purchaser,

LIBERTY STREET FUNDING LLC,

as a Conduit Purchaser,

BANK OF AMERICA, NATIONAL ASSOCIATION,

as Administrative Agent for the Purchasers,

BANK OF AMERICA, NATIONAL ASSOCIATION,

as a Managing Agent,

BANK OF AMERICA, NATIONAL ASSOCIATION,

as a Committed Purchaser,

THE BANK OF NOVA SCOTIA,

as a Committed Purchaser

and

THE BANK OF NOVA SCOTIA,

as a Managing Agent

dated as of April 16, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I      DEFINITIONS   

SECTION 1.01.

 

Certain Defined Terms

   1

SECTION 1.02.

 

Other Definitional Provisions

   11   ARTICLE II      PURCHASE AND SALE   

SECTION 2.01.

  Purchase and Sale of the Series 2010-VFN Note    12

SECTION 2.02.

  [Reserved.]    12

SECTION 2.03.

  Incremental Fundings    12

SECTION 2.04.

  Extension of Purchase Expiration Date    14

SECTION 2.05.

  Reduction of Maximum Funded Amount    14

SECTION 2.06.

  Calculation of Series 2010-VFN Monthly Interest    14   ARTICLE III     
CLOSING   

SECTION 3.01.

  Closing    15

SECTION 3.02.

  Transactions to be Effected at the Closing    15

SECTION 3.03.

  Termination of the Series 2000-VFC Certificates    16   ARTICLE IV     
CONDITIONS PRECEDENT TO PURCHASE ON THE CLOSING DATE   

SECTION 4.01.

  Performance by the Seller, the Servicer, the Master Trust and the Issuer    16

SECTION 4.02.

  Representations and Warranties    17

SECTION 4.03.

  Corporate Documents    17

SECTION 4.04.

  Opinions of Counsel to NFC and the Seller    17

SECTION 4.05.

  Opinions of Counsel to the Indenture Trustee and Master Owner Trust Trustee   
17

SECTION 4.06.

  Financing Statements    17

SECTION 4.07.

  Ratings    17

SECTION 4.08.

  Documents    17

SECTION 4.09.

  No Actions or Proceedings    18

SECTION 4.10.

  Approvals and Consents    18

SECTION 4.11.

  Officer’s Certificates    18

SECTION 4.12.

  Credit Enhancement    18

SECTION 4.13.

  Repayment of Series 2000-VFC Certificate    18

SECTION 4.14.

  Other Documents    18

SECTION 4.15.

  Fees    18   ARTICLE V      REPRESENTATIONS AND WARRANTIES OF THE SELLER   

SECTION 5.01.

  Representations and Warranties of the Seller    18

SECTION 5.02.

  Representations and Warranties of NFC    20

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE VI    REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE
PURCHASERS AND THE AGENTS

SECTION 6.01.

 

Organization

   22

SECTION 6.02.

 

Authority, etc

   22

SECTION 6.03.

 

Securities Act

   23   ARTICLE VII      COVENANTS OF THE SELLER AND NFC   

SECTION 7.01.

  Ratings    23

SECTION 7.02.

  Access to Seller Information    23

SECTION 7.03.

  Security Interests; Further Assurances    24

SECTION 7.04.

  Seller Covenants    24

SECTION 7.05.

  Amendments    24

SECTION 7.06.

  Information from NFC    24

SECTION 7.07.

  Access to NFC Information    25

SECTION 7.08.

  NFC Covenants    25

SECTION 7.09.

  Annual Independent Public Accountants’ Servicing Report    26   ARTICLE VIII
     ADDITIONAL COVENANTS   

SECTION 8.01.

  Legal Conditions to Effectiveness of this Agreement    26

SECTION 8.02.

  Expenses    26

SECTION 8.03.

  Mutual Obligations    26

SECTION 8.04.

  Restrictions on Transfer    26   ARTICLE IX      INDEMNIFICATION   

SECTION 9.01.

  Indemnification    26

SECTION 9.02.

  Procedure    27

SECTION 9.03.

  Defense of Claims    27

SECTION 9.04.

  Indemnity for Taxes, Reserves and Expenses    28

SECTION 9.05.

  Costs, Expenses, Taxes, Breakage Payments and Increased Costs under this
Agreement and Program Facility    29   ARTICLE X      THE AGENTS   

SECTION 10.01.

  Authorization and Action    30

SECTION 10.02.

  Agent’s Reliance, Etc    30

SECTION 10.03.

  Agents and Affiliates    31

SECTION 10.04.

  Indemnification    31

SECTION 10.05.

  Purchase Decision    31

SECTION 10.06.

  Successor Administrative Agent    32

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE XI      MISCELLANEOUS   

SECTION 11.01.

  Amendments    32

SECTION 11.02.

  Notices    32

SECTION 11.03.

  No Waiver; Remedies    32

SECTION 11.04.

  Binding Effect; Assignability    33

SECTION 11.05.

  Provision of Documents and Information    34

SECTION 11.06.

  GOVERNING LAW; JURISDICTION    34

SECTION 11.07.

  No Proceedings; Limitation on Payments    35

SECTION 11.08.

  Execution in Counterparts    35

SECTION 11.09.

  No Recourse    35

SECTION 11.10.

  Corporate Obligations    36

SECTION 11.11.

  Survival    36

SECTION 11.12.

  Tax Characterization    36

SECTION 11.13.

  Rating Agency Notices    36

 

iii



--------------------------------------------------------------------------------

EXHIBIT A

  Form of Notice of Incremental Funding

EXHIBIT B

  Form of Investment Letter

EXHIBIT C

  Form of Assignment and Assumption Agreement

SCHEDULE I

  Addresses for Notice

 

iv



--------------------------------------------------------------------------------

THIS NOTE PURCHASE AGREEMENT (this “Agreement”) dated as of April 16, 2010,
among Navistar Financial Securities Corporation (the “Seller”), Navistar
Financial Corporation (“Servicer”), Kitty Hawk Funding Corporation, (“KHFC”), as
a Conduit Purchaser, Liberty Street Funding LLC (“Liberty Street”), as a Conduit
Purchaser, The Bank of Nova Scotia (“BNS”), as a Managing Agent and a Committed
Purchaser, and Bank of America, National Association (“Bank of America”), as a
Managing Agent, the Administrative Agent and a Committed Purchaser.

WHEREAS, the Managing Agents party to this Agreement are also the holders of
certain asset backed certificates evidencing the undivided senior beneficial
interests in certain assets of the Master Trust (the “Series 2000-VFC
Certificates”) issued by the Master Trust pursuant to the Pooling and Servicing
Agreement and Series 2000-VFC Supplement (as defined below);

WHEREAS, the Master Trust will cause an optional repayment of the Series
2000-VFC Certificates;

WHEREAS, the Issuer (as defined below) will issue a new series of notes,
designated as the Navistar Financial Dealer Note Master Owner Trust Floating
Rate Dealer Note Asset Backed Variable Funding Notes, Series 2010-VFN, pursuant
to the Indenture Supplement (as defined below).

NOW THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms. Capitalized terms used herein without
definition shall have the meanings set forth or incorporated by reference in the
Indenture or the Indenture Supplement (each, as defined below), as applicable.
If a term used herein is defined in both the Indenture and the Indenture
Supplement, it shall have the meaning set forth in the Indenture Supplement or,
if not defined therein, as defined in the Pooling and Servicing Agreement.
Additionally, the following terms shall have the following meanings:

“Additional Amounts” means all amounts owed pursuant to Article IX hereof plus
any Breakage Payments owed to the Purchasers pursuant to Section 2.06(c) of this
Agreement.

“Administrative Agent” means Bank of America in its capacity as Administrative
Agent for the Purchasers.

“Administrative Agent Fee Letter” means the fee letter, dated as of the date
hereof, among the Seller, the Servicer and the Administrative Agent, setting
forth certain fees payable to the Administrative Agent in connection with this
Agreement, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Agents” means, collectively, the Managing Agents and the Administrative Agent.

 

1



--------------------------------------------------------------------------------

“Alternate Rate” for any Fixed Period for any Funding Tranche means an interest
rate per annum equal to 3.50% per annum above the Eurodollar Rate for such Fixed
Period; provided, however, that in the case of

(i) any Fixed Period existing on or after the first day of which a Managing
Agent shall have been notified by a Conduit Purchaser or Liquidity Purchaser in
its Purchaser Group or other Program Support Provider that the introduction of
or any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for a Conduit Purchaser or its Liquidity Purchaser or other Program
Support Provider to fund any Funding Tranche (based on the Eurodollar Rate) (and
such Conduit Purchaser or its Liquidity Purchaser or other Program Support
Provider shall not have subsequently notified its Managing Agent that such
circumstances no longer exist),

(ii) any Fixed Period of one to (and including) 13 days,

(iii) any Fixed Period relating to a Funding Tranche which is less than
$1,000,000, and

(iv) any Fixed Period with respect to which the Alternate Rate, for any reason,
becomes applicable on notice to the Administrative Agent of less than three
Business Days,

the “Alternate Rate” for each such Fixed Period shall be an interest rate per
annum equal to the Corporate Base Rate in effect on each day of such Fixed
Period. The “Alternate Rate” for any day on or after the occurrence of an Early
Redemption Event shall be an interest rate equal to 2.50% per annum above the
Corporate Base Rate in effect on such day.

“Applicable Indemnifying Party” shall have the meaning set forth in Section 9.02
hereof.

“Asset Purchase Agreement” means any of the KHFC Liquidity Asset Purchase
Agreement, the Liberty Street Liquidity Asset Purchase Agreement and any other
liquidity agreement entered into by a Conduit Purchaser with respect to the
Series 2010-VFN Notes, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Assignment and Acceptance” means an assignment and acceptance agreement in the
form of Exhibit C attached hereto, entered into by a Purchaser, a permitted
assignee and the Managing Agent for such Purchaser, pursuant to which such
assignee may become a party to this Agreement.

“Bank of America” is defined in the preamble of this Agreement.

“BNS” is defined in the preamble of this Agreement.

“Breakage Payment” is defined in Section 2.06(c) of this Agreement.

“Certificate Purchase Agreement” is defined in Section 4.13 of this Agreement.

 

2



--------------------------------------------------------------------------------

“Closing” is defined in Section 3.01 of this Agreement.

“Closing Date” is defined in Section 3.01 of this Agreement.

“Collateral Supplement” means the Series 2004-1 Supplement, dated as of June 10,
2004, among the Seller, the Servicer and the Master Trust Trustee, to the
Pooling and Servicing Agreement, as the same may be amended, modified or
supplemented from time to time.

“Commitment” means, with respect to each Committed Purchaser, as the context
requires, (a) the commitment of such Committed Purchaser to make Incremental
Fundings in accordance herewith in an amount not to exceed the amount described
in the following clause (b), and (b) the dollar amount set forth underneath such
Committed Purchaser’s name under the heading of “Commitment” on the signature
pages hereto (or in the case of a Committed Purchaser which becomes a party
hereto pursuant to an Assignment and Acceptance, as set forth in such Assignment
and Acceptance), minus the dollar amount of any Commitment or portion thereof
assigned by such Committed Purchaser in accordance with the terms of this
Agreement and pursuant to an Assignment and Acceptance, plus the dollar amount
of any increase to such Committed Purchaser’s Commitment consented to by such
Committed Purchaser prior to the time of determination, minus the amount of any
reduction to such Commitment made in accordance with this Agreement.

“Committed Purchaser” means Bank of America, BNS and each of their respective
assigns (with respect to their respective Commitments hereunder) that shall
become a party to this Agreement pursuant to Section 11.04 hereof.

“Conduit Purchaser” means each of KHFC, Liberty Street and any of their
respective permitted assigns that is a RIC.

“Conduit Purchaser Termination Date” means, with respect to a Conduit Purchaser
in the KHFC Purchaser Group, the date of the delivery by such Conduit Purchaser
of written notice that such Conduit Purchaser elects, in its sole discretion, to
permanently cease to fund Funded Amounts and Incremental Fundings hereunder.

“Corporate Base Rate” means, for any day, a fluctuating interest rate per annum
as shall be in effect from time to time, which rate shall be at all times equal
to the higher of:

(a) the rate of interest in effect for such day as publicly announced from time
to time by the applicable Managing Agent as its “prime rate” for such day. For
purposes of this definition, the “prime rate” is a rate set by the applicable
Managing Agent based upon various factors including such Managing Agent’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. The computation of the “prime rate” shall be made on
the basis of a year of 360 days for the actual number of days (including the
first but excluding the last day) elapsed. Any change in the prime rate
announced by a Managing Agent shall take effect at the opening of business on
the day specified in the public announcement of such change; and

(b) 0.50% per annum above the latest Federal Funds Rate.

 

3



--------------------------------------------------------------------------------

“CP Notes” means short-term promissory notes issued or to be issued by a Conduit
Purchaser to fund its investments in accounts receivable or other financial
assets.

“CP Rate” for any Fixed Period for any Funding Tranche means, to the extent a
Conduit Purchaser funds such Funding Tranche for such Fixed Period by issuing CP
Notes, the per annum rate equivalent to the “weighted average cost” (as defined
below) related to the issuance of CP Notes that are allocated, in whole or in
part, by such Conduit Purchaser or its Managing Agent to fund or maintain such
Funding Tranche (and which may also be allocated in part to the funding of other
Funding Tranches hereunder or of other assets of such Conduit Purchaser);
provided, however, that if any component of such rate is a discount rate, in
calculating the “CP Rate” for such Funding Tranche for such Fixed Period, such
Conduit Purchaser shall for such component use the rate resulting from
converting such discount rate to an interest bearing equivalent rate per annum.
As used in this definition, a Conduit Purchaser’s “weighted average cost” shall
consist of (w) the actual interest rate (or discount) paid to purchasers of such
Conduit Purchaser’s CP Notes, together with the commissions of placement agents
and dealers in respect of such CP Notes, to the extent such commissions are
allocated, in whole or in part, to such CP Notes by such Conduit Purchaser or
its Managing Agent, (x) certain documentation and transaction costs associated
with the issuance of such CP Notes, (y) any incremental carrying costs incurred
with respect to CP Notes maturing on dates other than those on which
corresponding funds are received by such Conduit Purchaser, and (z) other
borrowings by such Conduit Purchaser (other than under any Program Support
Agreement), including borrowings to fund small or odd dollar amounts that are
not easily accommodated in the commercial paper market.

“Day Count Fraction” means, as to any Funding Tranche for any Fixed Period or
portion thereof, a fraction (a) the numerator of which is the number of days in
such Fixed Period or portion thereof and (b) the denominator of which is 360
(or, with respect to any Funding Tranche which accrues interest by reference to
the Corporate Base Rate, the actual number of days in the related calendar
year).

“Defaulting Committed Purchaser” is defined in Section 2.03(f).

“Eurodollar Rate” means, for any Fixed Period, an interest rate per annum
(rounded upward to the nearest 1/1000th of 1%) determined pursuant to the
following formula:

 

Eurodollar Rate =

  LIBOR       1.00 - Eurodollar Reserve Percentage    

“Eurodollar Reserve Percentage” means, for any Fixed Period, the maximum reserve
percentage (expressed as a decimal, rounded upward to the nearest 1/1000th of
1%) in effect on the date LIBOR for such Fixed Period is determined under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) having a term
comparable to such Fixed Period.

 

4



--------------------------------------------------------------------------------

“Federal Bankruptcy Code” means the bankruptcy code of the United States of
America codified in Title 11 of the United States Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upwards, if necessary, to the nearest 1/100 of 1%) charged to the applicable
Managing Agent on such day on such transactions as determined by it.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letter” means the Fee Letter dated as of the date hereof, among the Seller,
the Servicer, the Managing Agents and the Administrative Agent setting forth
certain fees payable in connection with the purchase of the Series 2010-VFN Note
by the Administrative Agent for the benefit of the Purchasers, as the same may
be amended, restated, supplemented or otherwise modified from time to time.

“Fixed Period” means, unless otherwise mutually agreed by the applicable
Managing Agent and the Conduit Purchasers within its Purchaser Group, (a) with
respect to any Funding Tranche funded by the issuance of CP Notes, (i) initially
the period commencing on (and including) the date of the initial purchase or
funding of such Funding Tranche and ending on (and including) the last day of
the current calendar month, and (ii) thereafter, each period commencing on (and
including) the first day after the last day of the immediately preceding Fixed
Period for such Funding Tranche and ending on (and including) the last day of
the current calendar month and (b) with respect to any Funding Tranche not
funded by the issuance of CP Notes, (i) initially the period commencing on (and
including) the date of the initial purchase or funding of such Funding Tranche
and ending on (but excluding) the next following Payment Date and
(ii) thereafter, each period commencing on (and including) the first day after
the last day of the immediately preceding Fixed Period for such Funding Tranche
and ending on (and excluding) the next following Payment Date; provided, that

(A) any Fixed Period with respect to any Funding Tranche not funded by the
issuance of CP Notes which would otherwise end on a day which is not a Business
Day shall be extended to the next succeeding Business Day; provided, however, if
interest in respect of such Fixed Period is computed by reference to the
Eurodollar Rate, and such Fixed Period would otherwise end on a day which is not
a Business Day, and there is no subsequent Business Day in the same calendar
month as such day, such Fixed Period shall end on the next preceding Business
Day;

(B) in the case of any Fixed Period for any Funding Tranche which commences
before the Expected Principal Payment Date and would otherwise end on a

 

5



--------------------------------------------------------------------------------

date occurring after the Expected Principal Payment Date, such Fixed Period
shall end on such Expected Principal Payment Date and the duration of each Fixed
Period which commences on or after the Expected Principal Payment Date shall be
of such duration as shall be selected by the applicable Managing Agent and
communicated by such Managing Agent to the Administrative Agent;

(C) any Fixed Period in respect of which interest is computed by reference to
the CP Rate may be terminated in accordance with the terms of this Agreement at
the election of the applicable Managing Agent by notice thereof to the
Administrative Agent and the Seller, in which case, the Funding Tranche
allocated to such terminated Fixed Period shall be allocated to a new Fixed
Period commencing on (and including) the date of such termination and ending on
(but excluding) the next following Payment Date, and shall accrue interest at
the Alternate Rate.

“Funded Amount” means, on any Business Day, an amount equal to the result of
(a) the Initial Series 2010-VFN Outstanding Principal Amount plus (b) the
aggregate amount of all Incremental Funded Amounts for all Incremental Fundings
occurring on or prior to such Business Day minus (c) the aggregate amount of
principal payments made to Series 2010-VFN Noteholders prior to such date.

“Funding Rate” means, with respect to any Fixed Period and any Funding Tranche,
(a) to the extent a Conduit Purchaser is funding such Funding Tranche during
such Fixed Period through the issuance of CP Notes, its CP Rate, and (b) to the
extent any Purchaser is not funding such Funding Tranche through the issuance of
CP Notes, a rate per annum (expressed as a percentage and an interest yield
equivalent and calculated on the basis of a 360-day year and the actual days
elapsed) equal to the Alternate Rate.

“Funding Tranche” means, at any time, each portion of the Funded Amount funded
by a specific Purchaser, allocated to the same Fixed Period and accruing
interest by reference to the same Funding Rate at such time.

“Governmental Actions” means any and all consents, approvals, permits, orders,
authorizations, waivers, exceptions, variances, exemptions or licenses of, or
registrations, declarations or filings with, any Governmental Authority required
under any Governmental Rules.

“Governmental Authority” means, with respect to any Person, the United States of
America or any other nation having jurisdiction or authority over such Person,
any state or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and having jurisdiction or authority over such Person.

“Governmental Rules” means any and all laws, statutes, codes, rules,
regulations, ordinances, orders, writs, decrees and injunctions of any
Governmental Authority and any and all legally binding conditions, standards,
prohibitions, requirements and judgments of any Governmental Authority.

 

6



--------------------------------------------------------------------------------

“Incremental Funded Amount” shall mean the amount of the increase in the Funded
Amount occurring as a result of any Incremental Funding, which amount shall
equal the aggregate amount of the purchase price paid by the Series 2010-VFN
Noteholders with respect to that Incremental Funding pursuant to this Agreement
and the Indenture Supplement.

“Incremental Funding” means an increase in the aggregate outstanding principal
balance of the Series 2010-VFN Note in accordance with the provisions of
Section 2.03 hereof.

“Incremental Funding Date” means the date on which each Incremental Funding
occurs.

“Indemnified Party” means any of the Purchasers, the Liquidity Purchasers, the
Program Support Providers, the Managing Agents, the Administrative Agent or any
of their officers, directors, employees, agents, representatives, assignees or
Affiliates.

“Indenture” means the Indenture, dated as of June 10, 2004, between the Issuer
and The Bank of New York Mellon, as Indenture Trustee, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

“Indenture Supplement” means the Series 2010-VFN Indenture Supplement, dated as
of April 16, 2010, between the Issuer and The Bank of New York Mellon, as
Indenture Trustee, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Investment Deficit” is defined in Section 2.03(f) of this Agreement.

“Investment Letter” means a letter in the form of Exhibit B hereto.

“Issuer” means Navistar Financial Dealer Note Master Owner Trust, a Delaware
statutory trust.

“KHFC” means Kitty Hawk Funding Corporation, a Delaware corporation.

“KHFC Liquidity Asset Purchase Agreement” means the liquidity asset purchase
agreement relating to this Agreement, among KHFC (or an RIC that is an assignee
of KHFC pursuant to the terms of this Agreement), Bank of America and each of
the purchasers signatory thereto, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“KHFC Purchaser Group” means KHFC, each assignee of KHFC which is a RIC, Bank of
America, in its capacity as a Committed Purchaser hereunder, the KHFC Purchasers
and each permitted assignee thereof.

“KHFC Purchasers” means each of the purchasers party to a KHFC Liquidity Asset
Purchase Agreement.

“Liberty Street” means Liberty Street Funding LLC, a Delaware limited liability
company.

 

7



--------------------------------------------------------------------------------

“Liberty Street Liquidity Asset Purchase Agreement” means the liquidity asset
purchase agreement, dated as of the date hereof, among Liberty Street, BNS and
each of the purchasers signatory thereto, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Liberty Street Purchaser Group” means Liberty Street, each assignee of Liberty
Street which is a RIC, BNS, in its capacity as a Committed Purchaser hereunder,
the Liberty Street Purchasers and each permitted assignee thereof.

“Liberty Street Purchasers” means each of the purchasers party to a Liberty
Street Liquidity Asset Purchase Agreement.

“LIBOR” means, for any Fixed Period:

(i) the rate per annum (carried out to the fifth decimal place) equal to the
rate which appears on the Bloomberg Screen BTMM Page under the heading “LIBOR
FIX” for deposits in U.S. dollars (for delivery on the first day of such Fixed
Period) with a term equivalent to such Fixed Period, determined as of
approximately as of 11:00 a.m., London time two (2) Business Days prior to the
first day of such Fixed Period;

(ii) in the event the rate referenced in the preceding subsection (i) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum (carried to the fifth decimal place) equal to the
rate determined by the applicable Managing Agent to be the offered rate on such
other page or other service that displays an average British Bankers Association
Interest Settlement Rate for deposits in dollars (for delivery on the first day
of such Fixed Period) with a term equivalent to such Fixed Period, determined as
of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Fixed Period; or

(iii) in the event the rates referenced in the preceding subsections (i) and
(ii) are not available, the rate per annum equal to the rate determined by the
applicable Managing Agent as the rate of interest at which dollar deposits (for
delivery on the first day of such Fixed Period) in same day funds in the
approximate amount of the applicable Funding Tranche to be funded by reference
to the Eurodollar Rate and with a term equivalent to such Fixed Period would be
offered by its London Branch to major banks in the offshore dollar market at
their request at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Fixed Period.

“Liquidity Purchaser” means a KHFC Purchaser, a Liberty Street Purchaser or any
other provider of funding for a Conduit Purchaser pursuant to an Asset Purchase
Agreement.

“Managing Agents” means Bank of America, in its capacity as a Managing Agent for
the KHFC Purchaser Group, and BNS, in its capacity as a Managing Agent for the
Liberty Street Purchaser Group.

“Material Adverse Effect” means a material adverse effect on (i) the business,
results of operations or financial condition or the material properties or
assets of NFSC, NFC, the Master Trust or the Issuer, (ii) the performance of
their obligations hereunder or under the Series Documents or (iii) the interests
of the Purchasers hereunder.

 

8



--------------------------------------------------------------------------------

“Maximum Funded Amount” means the sum of the Commitments.

“NFC” means Navistar Financial Corporation, a Delaware corporation, and its
successors and permitted assigns.

“NFC Losses” has the meaning specified in Section 9.01(b) hereof.

“NFSC” means Navistar Financial Securities Corporation, a Delaware corporation,
and its successors and permitted assigns.

“Non-Defaulting Committed Purchaser” is defined in Section 2.03(f).

“Non-Use Fee” is defined in the Fee Letter.

“Notice of Incremental Funding” means a written notice of an Incremental Funding
in the form of Exhibit A hereto.

“Official Body” means, with respect to any Person, any government or political
subdivision having authority or jurisdiction over such Person or any agency,
authority, bureau, central bank, commission, department or instrumentality of
any such government or political subdivision, or any court, tribunal, grand jury
or arbitrator having authority or jurisdiction over such Person, or any
accounting board or authority (whether or not a part of government) which is
responsible for the establishment or interpretation of accounting principles
applicable to such Person.

“Participant” has the meaning specified in Section 11.04(c) of this Agreement.

“Program Rate” has the meaning specified in the Fee Letter.

“Program Support Agreement” means and includes, with respect to a Conduit
Purchaser, the Asset Purchase Agreement and any other agreement entered into by
any Program Support Provider providing for the issuance of one or more letters
of credit for the account of such Conduit Purchaser, the issuance of one or more
surety bonds for which a Conduit Purchaser is obligated to reimburse the
applicable Program Support Provider for any drawings thereunder, the sale by a
Conduit Purchaser to any Program Support Provider of any interest in the Series
2010-VFN Note (or portions thereof) and/or the making of loans and/or other
extensions of credit to a Conduit Purchaser in connection with such Conduit
Purchaser’s securitization program, together with any letter of credit, surety
bond or other instrument issued thereunder (but excluding any discretionary
advance facility provided by the Administrative Agent or a Managing Agent).

“Program Support Provider” means and includes, with respect to a Conduit
Purchaser, any Liquidity Purchaser and any other or additional Person (other
than any customer of a Conduit Purchaser) now or hereafter extending credit or
having a commitment to extend credit to or for the account of, or to make
purchases from, a Conduit Purchaser or issuing a letter of credit, surety bond
or other instrument to support any obligations arising under or in connection
with a Conduit Purchaser’s securitization program.

 

9



--------------------------------------------------------------------------------

“Purchase Expiration Date” means the earlier of (i) August 24, 2010 and (ii) the
date on which the Early Redemption Period commences, as such date may from time
to time be modified in accordance with Section 2.04 hereof.

“Purchaser” means a Conduit Purchaser or a Committed Purchaser.

“Purchaser Group” means each of the Liberty Street Purchaser Group and the KHFC
Purchaser Group.

“Purchaser Percentage” means, with respect to any Committed Purchaser, the
quotient expressed as a percentage of (a) such Committed Purchaser’s Commitment
divided by (b) the sum of the Commitments of all Committed Purchasers.

“Reference Bank” means Bank of America with respect to the KHFC Purchaser Group
and BNS with respect to the Liberty Street Purchaser Group.

“RIC” means a special purpose company, other than a Conduit Purchaser, which
(i) is administered by a Managing Agent or an Affiliate thereof and
(ii) directly or indirectly issues commercial paper notes to finance its
investments in financial assets.

“Seller Losses” has the meaning specified in Section 9.01(a) hereof.

“Series 2000-VFC Parties” means Bank of America and BNS, each as managing agent
and committed purchaser under the Certificate Purchase Agreement, Kitty Hawk
Funding Corporation and Liberty Street Funding Corporation, each as conduit
purchaser under the Certificate Purchase Agreement, and Bank of America, as
administrative agent under the Certificate Purchase Agreement.

“Series 2000–VFC Supplement” means that certain Series 2000-VFC Supplement to
the Pooling and Servicing Agreement, dated as of January 28, 2000, as amended,
between the Seller and the Master Trust Trustee, creating and designating the
Series 2000-VFC Certificates.

“Series 2010-VFN Monthly Interest” means, with respect to any Payment Date, the
sum of:

 

  (A)

the sum of (i) for each Conduit Purchaser, the summation of the amount of
interest accrued during the related Due Period on each Funding Tranche funded by
such Conduit Purchaser at such Conduit Purchaser’s CP Rate, determined by
multiplying (a) the applicable Tranche Rate times (b) the Weighted Average
Funded Amount for such Funding Tranche times (c) the applicable Day Count
Fraction and (ii) any Series 2010-VFN Monthly Interest calculated in accordance
with clause (A)(i) above due but not paid with respect to the prior Due Period,
plus interest on such unpaid amount calculated as the product of (x) the
weighted average Tranche Rate for all Funding Tranches funded at the CP Rate by
such Conduit Purchaser during the most recent Due Period, times (y) the amount
of such unpaid Series 2010-VFN Monthly Interest, times (z) the applicable Day
Count Fraction,

 

10



--------------------------------------------------------------------------------

plus

 

  (B)

the sum of (i) the summation of the amount of interest accrued during the
related Fixed Period on each Funding Tranche not funded at the CP Rate,
determined by multiplying (a) the applicable Tranche Rate times (b) the Weighted
Average Funded Amount for such Funding Tranche times (c) the applicable Day
Count Fraction and (ii) any Series 2010-VFN Monthly Interest calculated in
accordance with clause (B)(i) above due but not paid with respect to the prior
Fixed Period, plus interest on such unpaid amount calculated as the product of
(x) the weighted average Tranche Rate for all Funding Tranches not funded at the
CP Rate during the most recent Fixed Period, times (y) the amount of such unpaid
Series 2010-VFN Monthly Interest, times (z) the applicable Day Count Fraction,

plus

 

  (C)

on any Payment Date on which the Funded Amount of the Series 2010-VFN Note is
reduced to zero, any amounts which accrue in clause (A) above from (and
excluding) the last day of the related Due Period through (and excluding) such
Payment Date.

“Series 2010-VFN Note” means the Navistar Financial Dealer Note Master Owner
Trust Floating Rate Dealer Note Asset Backed Notes, Series 2010-VFN in the
maximum aggregate principal amount of $500,000,000 issued by the Issuer pursuant
to the Indenture and the Indenture Supplement.

“Series Documents” means the Indenture, the Indenture Supplement, the Pooling
and Servicing Agreement, the Collateral Supplement, the Master Revolving Credit
Agreement, the Purchase Agreement and this Agreement.

“Third Party Claim” has the meaning specified in Section 9.02 hereof.

“Tranche Rate” means for any Fixed Period, with respect to any Funding Tranche,
a per annum rate equal to the sum of (i) the applicable Funding Rate of the
applicable Purchaser for such Fixed Period plus (ii) if such Funding Tranche is
funded at the CP Rate, the weighted average of the applicable Program Rates
applicable to such Fixed Period.

“Weighted Average Funded Amount” means, with respect to any Funding Tranche for
any Fixed Period, the quotient of (i) the summation of the portion of the Funded
Amount allocated to such Funding Tranche determined as of each day in such Fixed
Period, divided by (ii) the number of days in such Fixed Period.

SECTION 1.02. Other Definitional Provisions. (a) All terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto unless otherwise defined therein.

 

11



--------------------------------------------------------------------------------

(b) As used herein and in any certificate or other document made or delivered
pursuant hereto or thereto, accounting terms not defined in Section 1.01, and
accounting terms partially defined in Section 1.01 to the extent not defined,
shall have the respective meanings given to them under generally accepted
accounting principles. To the extent that the definitions of accounting terms
herein are inconsistent with the meanings of such terms under generally accepted
accounting principles, the definitions contained herein shall control.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement; and Section, subsection, Schedule
and Exhibit references contained in this Agreement are references to Sections,
subsections, the Schedules and Exhibits in or to this Agreement unless otherwise
specified.

ARTICLE II

PURCHASE AND SALE

SECTION 2.01. Purchase and Sale of the Series 2010-VFN Note. On the terms and
subject to the conditions set forth in this Agreement, and in reliance on the
covenants, representations, warranties and agreements herein set forth, the
Seller is willing to sell to each Managing Agent, on behalf of the Purchasers in
its respective Purchaser Group, and each Managing Agent, on behalf of the
Purchasers in its respective Purchaser Group, has elected to purchase the Series
2010-VFN Notes in an aggregate initial principal amount equal to the Initial
Series 2010-VFN Outstanding Principal Amount and with an aggregate maximum
principal amount equal to the Maximum Funded Amount.

SECTION 2.02. [Reserved.]

SECTION 2.03. Incremental Fundings. (a) Subject to the terms and conditions of
this Agreement and the Indenture Supplement, from time to time prior to the
Purchase Expiration Date upon receipt by the Administrative Agent (with a copy
to each Managing Agent) of a Notice of Incremental Funding, (i) each Managing
Agent, on behalf of the Conduit Purchaser in its Purchaser Group, and in the
sole and absolute discretion of each such Conduit Purchaser, may make
Incremental Fundings and (ii) if a Conduit Purchaser elects not to make an
Incremental Funding, each Committed Purchaser in such Conduit Purchaser’s
Purchaser Group severally agrees to make its respective Purchaser Percentages of
such Incremental Funding; provided, that no Committed Purchaser shall be
required to make a portion of any Incremental Funding if, after giving effect
thereto, (A) its Funded Amount hereunder would exceed its Commitment or (B) its
Funded Amount hereunder plus the aggregate funding made by such Committed
Purchaser as a Liquidity Purchaser under its Asset Purchase Agreement would
exceed its Commitment.

(b) Each Incremental Funding hereunder shall be subject to the further
conditions precedent that:

(i) The Administrative Agent (with a copy to each Managing Agent) will have
received copies of all settlement statements and all reports required to be
delivered by the Servicer pursuant to Section 3.13 of the Indenture Supplement;

 

12



--------------------------------------------------------------------------------

(ii) Each of the representations and warranties of the Issuer, the Seller and
the Servicer made in the Series Documents shall be true and correct in all
material respects as of the applicable Incremental Funding Date (except to the
extent they expressly relate to an earlier or later time);

(iii) The Seller, the Servicer, the Master Trust and the Issuer shall be in
compliance in all material respects with all of their respective covenants
contained in the Series Documents;

(iv) No Early Redemption Event shall have occurred and be continuing;

(v) The Series 2010-VFN Overcollateralization Amount shall be at least equal to
the Series 2010-VFN Target Overcollateralization Amount (calculated on a pro
forma basis after giving effect to such Incremental Funding);

(vi) The Seller’s Invested Amount shall be at least equal to the Minimum
Seller’s Invested Amount (after giving effect to such Incremental Funding);

(vii) At least three Business Days prior to the Incremental Funding Date, the
Administrative Agent (with a copy to each Managing Agent) shall have received a
completed Notice of Incremental Funding;

(viii) The amount on deposit in the Series 2010-VFN Spread Account shall be at
least equal to the Spread Account Required Amount; and

(ix) The available commitments of the Liquidity Purchasers under their Asset
Purchase Agreement and the credit and/or liquidity coverage committed under the
program-wide credit and/or liquidity facilities for the commercial paper program
of each Conduit Purchaser shall be in the amounts required to maintain the
then-current ratings of such Conduit Purchaser’s CP Notes.

(c) Each Incremental Funding shall be requested in a minimum principal amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof; provided,
that an Incremental Funding may be requested in the entire remaining Maximum
Funded Amount (even if such amount is less than $5,000,000).

(d) The purchase price of each Incremental Funding shall be equal to 100% of the
allocation of the related Incremental Funded Amount, and shall be paid not later
than 1:00 p.m. New York City time on the Incremental Funding Date by wire
transfer of immediately available funds to the Seller’s account no. 323-2-37053,
titled “NFC Proceeds Deposit Account,” ABA# 021-000-021, maintained at JPMorgan
Chase Bank, N.A. (or such other account as may from time to time be specified by
the Seller in a notice to the Administrative Agent (with a copy to each Managing
Agent)).

(e) Subject to the other provisions of this Agreement, Incremental Funded
Amounts shall be allocated between the Purchaser Groups on a pro rata basis.

 

13



--------------------------------------------------------------------------------

(f) Defaulting Committed Purchaser. If, by 2:00 p.m. (New York City time), one
or more Committed Purchasers (each, a “Defaulting Committed Purchaser”, and each
Committed Purchaser other than any Defaulting Committed Purchaser being referred
to as a “Non-Defaulting Committed Purchaser”) fails to deposit its pro rata
share of any Incremental Funded Amount into the Seller’s account pursuant to
Section 2.03(d) (the aggregate amount not so made available as the Incremental
Funding Date being herein called in either case the “Investment Deficit”), then
the related Managing Agent for each Non-Defaulting Committed Purchaser shall, by
no later than 2:30 p.m. (New York City time) on the applicable Incremental
Funding Date, instruct each Non-Defaulting Committed Purchaser in its Purchaser
Group to pay, by no later than 3:00 p.m. (New York City time), in immediately
available funds, to the Seller’s account, an amount equal to the lesser of
(i) such Non-Defaulting Committed Purchaser’s proportionate share (based upon
the relative Purchaser Percentage of the Non-Defaulting Committed Purchasers) of
the Investment Deficit and (ii) its unused Commitment. A Defaulting Committed
Purchaser shall forthwith, upon demand, pay to its Managing Agent for the
ratable benefit of the Non-Defaulting Committed Purchasers all amounts paid by
each such Non-Defaulting Committed Purchaser on behalf of such Defaulting
Committed Purchaser, together with interest thereon, for each day from the date
a payment was made by a Non-Defaulting Committed Purchaser until the date such
Non-Defaulting Committed Purchaser has been paid such amounts in full, at a rate
per annum equal to the sum of the Alternate Rate, plus 2.00% per annum.

SECTION 2.04. Extension of Purchase Expiration Date. The parties to this
Agreement may mutually agree in writing to the extension of the Purchase
Expiration Date to a date no later than 364 days following the date of such
extension; provided, that no agreement to any such extension shall be effective
unless the available commitments of the Liquidity Purchasers under each Asset
Purchase Agreement and the credit and/or liquidity coverage committed under the
program-wide credit and/or liquidity facilities for the commercial paper program
of each Conduit Purchaser will continue to be in effect after such extension in
the aggregate amounts, and for the period of the time, necessary to maintain the
then-current ratings of each such Conduit Purchaser’s CP Notes.

SECTION 2.05. Reduction of Maximum Funded Amount. The Seller may reduce in whole
or in part the Maximum Funded Amount (but not below the Series 2010-VFN
Outstanding Principal Amount) by giving the Administrative Agent (with a copy to
each Managing Agent) written notice thereof at least five Business Days before
such reduction is to take place; provided, however, that any partial reduction
shall be in an aggregate amount of $10,000,000, or any integral multiples of
$5,000,000 in excess thereof. Any such reduction in the Maximum Funded Amount
shall be permanent and shall be allocated between the Purchaser Groups on a pro
rata basis.

SECTION 2.06. Calculation of Series 2010-VFN Monthly Interest. (a) On or before
the second Business Day after the end of each Due Period, each Managing Agent
shall calculate, for the related Payment Date, the Series 2010-VFN Monthly
Interest payable on such Payment Date with respect to each Funding Tranche
related to its Purchaser Group and provide such calculation to the
Administrative Agent who shall provide such calculation to the Servicer in
writing. If any Funding Tranche begins to accrue interest at a Funding Rate
other than a CP Rate after the date the Administrative Agent provides the Series
2010-VFN Monthly Interest

 

14



--------------------------------------------------------------------------------

calculation for any Payment Date, the applicable Managing Agent shall promptly
provide the Administrative Agent a calculation of the interest that will accrue
on such Funding Tranche and be included in the definition of “Series 2010-VFN
Monthly Interest” for such Payment Date. The Administrative Agent shall promptly
provide such calculation to the Servicer after receipt thereof. The parties
acknowledge that the interest calculation set forth in clause (C) of the
definition of “Series 2010-VFN Monthly Interest” shall be an estimate. If the
estimated accruals exceed the actual accruals, the applicable Managing Agent
shall reimburse the Seller for such excess. If the actual accruals exceed the
estimated accruals, the Seller shall remit such monies to the Administrative
Agent for the account of the applicable Purchaser Group.

(b) All amounts payable with respect to the Series 2010-VFN Note hereunder and
under the other Series Documents (other than in connection with amounts owing
under the Administrative Agent Fee Letter) shall be paid to the respective
accounts designated by the Managing Agents in the Fee Letter. Amounts payable to
the Administrative Agent under the Administrative Agent Fee Letter shall be paid
to the account specified therein.

(c) If (i) any distribution of principal is made with respect to any Funding
Tranche other than on a Payment Date during an Early Redemption Period or
Amortization Period or the last day of a Fixed Period with respect to such
Funding Tranche, (ii) the Seller, or the Servicer acting on behalf of the
Seller, shall not have provided the Administrative Agent with the number of days
notice specified in the Indenture Supplement for such distribution of principal
and (iii) the interest paid by a Purchaser to providers of funds to it to fund
that Funding Tranche exceeds returns earned by such Purchaser from the first day
through the last day of that Fixed Period factoring in actual returns earned
during the Fixed Period and assuming redeployment of such funds in highly rated
short-term money market instruments from the date of the principal distribution
through the end of the Fixed Period, then, upon written notice (including a
detailed calculation of such Breakage Payment) from the Administrative Agent to
the Servicer, such Purchaser shall be entitled to receive additional amounts in
the amount of such excess (each, a “Breakage Payment”) on the date of such
distribution, so long as such written notice is received not later than noon,
New York City time, on the first Business Day immediately preceding such
distribution.

ARTICLE III

CLOSING

SECTION 3.01. Closing. The closing (the “Closing”) of the transactions described
in Section 3.02 hereof shall take place at 10:00 a.m. at the offices of
Kirkland & Ellis LLP in Chicago, Illinois on April 16, 2010, or if the
conditions to closing set forth in Article IV of this Agreement shall not have
been satisfied or waived by such date, as soon as practicable after such
conditions shall have been satisfied or waived, or at such other time, date and
place as the parties shall agree upon (the date of the Closing being referred to
herein as the “Closing Date”).

SECTION 3.02. Transactions to be Effected at the Closing. At the Closing, upon
the satisfaction of the conditions precedent described in Article IV hereof, the
Seller will deliver the Series 2010-VFN Note to the Administrative Agent in
satisfaction of the Seller’s obligation to the Administrative Agent hereunder.

 

15



--------------------------------------------------------------------------------

SECTION 3.03. Termination of the Series 2000-VFC Certificates.

(a) On the Closing Date, the Seller shall pay the following amounts:

(i) a principal amount of $10,000,000, together with accrued and unpaid
interest, non-use fees and additional amounts to Bank of America, as managing
agent pursuant to the Certificate Purchase Agreement, with respect to the Series
2000-VFC Certificate in an aggregate amount equal to $10,417,954.22; and

(ii) a principal amount of $10,000,000, together with accrued and unpaid
interest, non-use fees and additional amounts to BNS, as managing agent pursuant
to the Certificate Purchase Agreement, with respect to the Series 2000-VFC
Certificate in an aggregate amount equal to $10,418,002.55.

(b) On the Closing Date, the principal payments described in clause (a) above
shall reduce the funded amount of the Series 2000-VFC Certificate to $0. The
Series 2000-VFC Parties hereby agree that no other amounts are due and owing to
the Series 2000-VFC Parties under the Certificate Purchase Agreement and the
Series 2000-VFC Supplement.

(c) The Seller hereby requests a reduction in the commitment of each committed
purchaser under the Certificate Purchase Agreement and a corresponding reduction
in the maximum funded amount to $0 effective as of the Closing Date, and the
Series 2000-VFC Parties hereby consent to such reduction.

(d) Upon the payments described in clause (a) above, the Seller, the Servicer,
the Series 2000-VFC Parties and the Master Trust Trustee hereby agree that the
Certificate Purchase Agreement, the Series 2000-VFC Certificates and the Series
2000-VFC Supplement shall be terminated and the Series 2000-VFC Parties shall
have no further claims on the collateral securing the Series 2000-VFC
Certificates. Each of the parties hereto hereby waives any notice requirements
under the Series Documents, the Series 2000-VFC Supplement and the Certificate
Purchase Agreement. Notwithstanding anything to the contrary contained in this
Agreement, the Series 2000-VFC Parties, the Seller and the Servicer agree and
acknowledge that certain provisions contained in the Certificate Purchase
Agreement, as described in Section 11.11 thereof, shall survive the execution,
delivery and effectiveness of this Agreement.

ARTICLE IV

CONDITIONS PRECEDENT TO PURCHASE ON THE CLOSING DATE

The effectiveness of this Agreement is subject to the satisfaction of the
following conditions (any or all of which may be waived by the Agents in their
sole discretion):

SECTION 4.01. Performance by the Seller, the Servicer, the Master Trust and the
Issuer. All the terms, covenants, agreements and conditions of the Series
Documents to be complied with and performed by the Seller, the Servicer, the
Master Trust and the Issuer on or before the date hereof shall have been
complied with and performed in all material respects.

 

16



--------------------------------------------------------------------------------

SECTION 4.02. Representations and Warranties. Each of the representations and
warranties of the Seller and the Servicer made in the Series Documents shall be
true and correct in all material respects as of the date hereof (except to the
extent they expressly relate to an earlier or later time).

SECTION 4.03. Corporate Documents. The Managing Agents shall have received
copies of (a) the (i) Certificate of Incorporation, good standing certificate
and By-Laws of NFC, (ii) Board of Directors resolutions of NFC with respect to
the Series Documents, and (iii) incumbency certificate of NFC, each certified by
appropriate corporate authorities and (b) the (i) Certificate of Incorporation,
good standing certificate and By-Laws of the Seller, (ii) Board of Directors
resolutions of the Seller with respect to the Series Documents, and
(iii) incumbency certificate of the Seller, each certified by appropriate
corporate authorities.

SECTION 4.04. Opinions of Counsel to NFC and the Seller. Counsel to NFC, the
Seller and the Issuer shall have delivered to each Managing Agent opinions,
dated as of the Closing Date, reasonably satisfactory in form and substance to
the Managing Agents and their counsel, covering such matters as the Managing
Agents may reasonably request, and addressed to each Managing Agent.

SECTION 4.05. Opinions of Counsel to the Indenture Trustee and Master Owner
Trust Trustee. Counsel to each of the Indenture Trustee and the Master Owner
Trust Trustee shall have delivered to each Managing Agent opinions, dated as of
the Closing Date, reasonably satisfactory in form and substance to the Managing
Agents and their counsel, covering such matters as the Managing Agents
reasonably request, and addressed to the each Managing Agent.

SECTION 4.06. Financing Statements. Each Managing Agent shall have received
evidence satisfactory to it of the completion of all recordings, registrations,
and filings as may be necessary or, in the opinion of any such Managing Agent,
desirable under the UCC of all appropriate jurisdictions to perfect or evidence
the transfers (including grants of security interests) under the Series
Documents, including:

(a) Acknowledgment copies of all UCC financing statements and assignments that
have been filed in the offices of the Secretary of State of the applicable
states and in the appropriate office or offices of such other locations as may
be specified in the opinions of counsel delivered pursuant to Section 4.04
hereof; and

(b) Certified copies of requests for information (Form UCC-11) (or a similar
search report certified by parties acceptable to the Administrative Agent and
its counsel) dated a date reasonably near the date hereof and listing all
effective financing statements which name NFC, the Seller, the Master Trust or
the Issuer as seller, assignor or debtor and which have been filed since the
Closing Date in all jurisdictions in which the filings were or will be made,
together with copies of such financing statements.

SECTION 4.07. Ratings. Each Conduit Purchaser’s CP Notes shall be rated at least
A-1 by Standard & Poor’s and P-1 by Moody’s.

SECTION 4.08. Documents. Each Managing Agent shall have received copies of each
executed counterpart of each of the Series Documents and each and every document
or

 

17



--------------------------------------------------------------------------------

certification delivered by any party in connection with any of such agreements
on the Closing Date in connection with the issuance of the Series 2010-VFN
Notes, and each such document shall be in full force and effect.

SECTION 4.09. No Actions or Proceedings. No action, suit, proceeding or
investigation by or before any Governmental Authority shall have been instituted
to restrain or prohibit the consummation of, or to invalidate, the transactions
contemplated by the Series Documents and the documents related thereto in any
material respect.

SECTION 4.10. Approvals and Consents. All Governmental Actions of all
Governmental Authorities required with respect to the transactions contemplated
by the Series Documents and the other documents related thereto shall have been
obtained or made.

SECTION 4.11. Officer’s Certificates. The Managing Agents shall have received
Officer’s Certificates from NFC and the Seller in form and substance reasonably
satisfactory to the Managing Agents and their counsel, dated as of the date
hereof, certifying as to the satisfaction of the conditions set forth in
Sections 4.01 and 4.02 hereof with respect to NFC and the Seller, respectively.

SECTION 4.12. Credit Enhancement. Each Managing Agent shall have received
evidence that the Series 2010-VFN Spread Account has been funded in an amount
equal to the Spread Account Required Amount.

SECTION 4.13. Repayment of Series 2000-VFC Certificate. By no later than 2:00
p.m. New York City time on the Closing Date, each managing agent under that
certain Amended and Restated Certificate Purchase Agreement, dated as of
December 27, 2004 (the “Certificate Purchase Agreement”), among the Seller, the
Servicer and the other parties thereto, as further amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
shall have been repaid all amounts owing to the Administrative Agent under such
agreement pursuant to Section 3.03 hereof and the 2000-VFC Certificate shall be
surrendered to the Master Trust Trustee for cancellation.

SECTION 4.14. Other Documents. The Seller shall have furnished to the
Administrative Agent and Managing Agents such other information, certificates
and documents as the Administrative Agent and the Managing Agents may reasonably
request.

SECTION 4.15. Fees. Each fee specified in the Fee Letter as being due on the
date Closing Date shall have been paid and each fee specified in the
Administrative Agent Fee Letter as being due on the Closing Date shall have been
paid.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE SELLER

SECTION 5.01. Representations and Warranties of the Seller. The Seller hereby
makes the following representations and warranties to the Purchasers, the
Managing Agents and the Administrative Agent, as of the Closing Date and as of
each Incremental Funding Date, and the Purchasers, the Managing Agents and the
Administrative Agent shall be deemed to have

 

18



--------------------------------------------------------------------------------

relied on such representations and warranties in purchasing the Series 2010-VFN
Note on the Closing Date, entering into this Agreement and in making (or
committing to make) each Incremental Funding on each Incremental Funding Date.

(a) The Seller hereby represents and warrants to the Purchasers and the
Administrative Agent that the representations and warranties of the Seller set
forth in the Series Documents each are true and correct on the Closing Date or
Incremental Funding Date, as applicable.

(b) Each of the Series Documents has been duly authorized, executed and
delivered by the Seller, and is the valid and legally binding obligation of the
Seller, enforceable against the Seller in accordance with its terms, except that
the enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (ii) general principles of equity
and the discretion of the court before which any proceeding therefor may be
brought.

(c) The Series 2010-VFN Note has been duly and validly authorized, and, when
executed and authenticated in accordance with the terms of the Indenture and the
Indenture Supplement, and delivered to and paid for in accordance with this
Agreement, will be duly and validly issued and outstanding and will be entitled
to the benefits of the Indenture and the Indenture Supplement, except that the
enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (ii) general principles of equity
and the discretion of the court before which any proceeding therefor may be
brought.

(d) There is no pending or, to the Seller’s knowledge, threatened action, suit
or proceeding by or against the Seller, the Issuer or the Master Trust before
any Governmental Authority or any arbitrator (i) asserting the invalidity of
this Agreement, any other Series Document or the Series 2010-VFN Notes,
(ii) seeking to prevent the issuance of the Series 2010-VFN Notes or the
consummation of any of the transactions contemplated by this Agreement or any
other Series Document, (iii) that might materially and adversely affect the
performance by the Seller, the Issuer or the Master Trust of its obligations
under, or the validity or enforceability of, this Agreement, any other Series
Document or the Series 2010-VFN Notes or (iv) that if determined adversely to
the Seller, the Issuer or the Master Trust would have a Material Adverse Effect.

(e) The Seller (i) is not in violation of its Certificate of Incorporation or
By-Laws and (ii) is not in breach or violation of any of the terms or provisions
of, or with the giving of notice or lapse of time, or both, would be in default
under, any contract, indenture, mortgage, deed of trust, loan agreement, note,
lease, partnership agreement, or other agreement or instrument to which the
Seller is a party or by which it may be bound or to which any of its properties
or assets may be subject, except for such violations or defaults that would not
have a Material Adverse Effect.

(f) Any taxes, fees and other charges of Governmental Authorities applicable to
the Seller in connection with the execution, delivery and performance by the
Seller of the Series Documents or otherwise applicable to the Seller in
connection with the Master Trust or the Issuer

 

19



--------------------------------------------------------------------------------

have been paid or will be paid by the Seller at or prior to the Closing Date or
Incremental Funding Date, as applicable, to the extent then due, except for any
such failures to pay which, individually and in the aggregate, would not have a
Material Adverse Effect.

(g) The Master Trust has been duly created and is validly existing under the
laws of the State of Illinois. The Issuer has been duly created and is validly
existing under the laws of the State of Delaware. The Seller has authorized the
Issuer to issue and sell the Series 2010-VFN Note.

(h) On the date hereof and on each Incremental Funding Date, none of the Seller,
the Master Trust or the Issuer is insolvent or the subject of any voluntary or
involuntary bankruptcy proceeding.

(i) No proceeds of a purchase hereunder will be used by the Seller (i) for a
purpose that violates or would be inconsistent with Regulations T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction in violation of
Section 13 or 14 of the Securities Exchange Act of 1934, as amended.

(j) Assuming the accuracy of the representations and warranties of each of the
Purchasers in Article VI of this Agreement, the sale of the Series 2010-VFN Note
pursuant to the terms of this Agreement, the Indenture and the Indenture
Supplement will not require registration of the Series 2010-VFN Note under the
Securities Act.

(k) None of the Seller, the Master Trust or the Issuer is an “investment
company” or is controlled by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

(l) No written information furnished or to be furnished by the Seller or any of
its Affiliates, agents or representatives to the Purchasers, the Managing Agents
or the Administrative Agent for purposes of or in connection with this
Agreement, including, without limitation, any reports delivered pursuant to
Section 7.06 and any information relating to the Dealer Notes and NFC’s dealer
financing business, is or shall be inaccurate in any material respect, or
contains or shall contain any material misstatement of fact, or omits or shall
omit to state a material fact or any fact necessary to make the statements
contained therein not misleading, in each case as of the date such information
was or shall be stated or certified and as of the date such information was
delivered by the Seller or any of its Affiliates, agents or representatives to
the Purchasers, the Managing Agents or the Administrative Agent.

SECTION 5.02. Representations and Warranties of NFC. NFC hereby makes the
following representations and warranties to the Purchasers, the Managing Agents
and the Administrative Agent, as of the Closing Date and as of each Incremental
Funding Date, and the Purchasers and the Administrative Agent shall be deemed to
have relied on such representations and warranties in purchasing the Series
2010-VFN Note, in entering into this Agreement on the Closing Date and in making
(or committing to make) each Incremental Funding on each Incremental Funding
Date.

(a) NFC hereby represents and warrants to the Purchasers and the Administrative
Agent that the representations and warranties of NFC set forth in Section 3.03
of the Pooling and Servicing Agreement and Section 3.02 of the Purchase
Agreement each are true and correct on the Closing Date or Incremental Funding
Date, as applicable.

 

20



--------------------------------------------------------------------------------

(b) No Governmental Action which has not been obtained is required by or with
respect to NFC in connection with any of the Series Documents, except any such
failure which would not have a Material Adverse Effect.

(c) Each of the Series Documents has been duly authorized, executed and
delivered by NFC, and is the valid and legally binding obligation of NFC,
enforceable against NFC in accordance with its terms, except that the
enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (ii) general principles of equity
and the discretion of the court before which any proceeding therefor may be
brought.

(d) The Series 2010-VFN Note has been duly and validly authorized, and, when
executed and authenticated in accordance with the terms of the Indenture and the
Indenture Supplement, and delivered to and paid for in accordance with this
Agreement, will be duly and validly issued and outstanding and will be entitled
to the benefits of the Indenture and the Indenture Supplement, except that the
enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (ii) general principles of equity
and the discretion of the court before which any proceeding therefor may be
brought.

(e) There is no pending or, to NFC’s knowledge, threatened action, suit or
proceeding by or against NFC, the Seller, the Master Trust or the Issuer before
any Governmental Authority or any arbitrator (i) asserting the invalidity of
this Agreement, any other Series Document or the Series 2010-VFN Notes,
(ii) seeking to prevent the issuance of the Series 2010-VFN Notes or the
consummation of any of the transactions contemplated by this Agreement or any
other Series Document, (iii) that might materially and adversely affect the
performance by NFC, the Seller, the Master Trust or the Issuer of its
obligations under, or the validity or enforceability of, this Agreement, any
other Series Document or (iv) that if determined adversely to NFC, the Seller,
the Master Trust or the Issuer would have a Material Adverse Effect.

(f) NFC (i) is not in violation of its Certificate of Incorporation or By-Laws
and (ii) is not in breach or violation of any of the terms or provisions of, or
with the giving of notice or lapse of time, or both, would be in default under,
any contract, indenture, mortgage, deed of trust, loan agreement, note, lease,
partnership agreement, or other agreement or instrument to which NFC is a party
or by which it may be bound or to which any of its properties or assets may be
subject, except for such violations or defaults that would not have a Material
Adverse Effect.

(g) Any taxes, fees and other charges of Governmental Authorities applicable to
NFC in connection with the execution, delivery and performance by NFC of the
Series Documents or otherwise applicable to NFC in connection with the Master
Trust or the Issuer have been paid or will be paid by NFC at or prior to the
Closing Date, the date hereof or each Incremental Funding Date, as applicable,
to the extent then due, except for any such failures to pay which, individually
and in the aggregate, would not have a Material Adverse Effect.

 

21



--------------------------------------------------------------------------------

(h) The Master Trust has been duly created and is validly existing under the
laws of the State of Illinois. The Issuer has been duly created and is validly
existing under the laws of the State of Delaware.

(i) On the Closing Date and on each Incremental Funding Date, NFC is not
insolvent or the subject of any insolvency proceeding.

(j) None of NFC, the Master Trust or the Issuer is an “investment company” or is
controlled by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

(k) No written information furnished or to be furnished by NFC or its
Affiliates, agents or representatives to the Purchasers, the Managing Agents or
the Administrative Agent for purposes of or in connection with this Agreement,
including, without limitation, any reports delivered pursuant to Section 7.06
and any information relating to the Dealer Notes and NFC’s dealer financing
business, is or shall be inaccurate in any material respect, or contains or
shall contain any material misstatement of fact, or omits or shall omit to state
a material fact or any fact necessary to make the statements contained therein
not misleading, in each case as of the date such information was or shall be
stated or certified, and such information heretofore furnished remains true and
correct in all material respects as of the date such information was delivered
by NFC or any of its Affiliates, agents or representatives to the Purchasers,
the Managing Agents or the Administrative Agent.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

WITH RESPECT TO THE PURCHASERS AND THE AGENTS

Each of the Purchasers and the Agents hereby makes the following representations
and warranties, solely to the extent they relate to such Purchaser or Agent, as
applicable, to the Seller and NFC on which the Seller and NFC shall rely in
entering into this Agreement.

SECTION 6.01. Organization. Each of the Purchasers has been duly organized and
is validly existing and in good standing under the laws of its jurisdiction of
organization, with power and authority to own its properties and to transact the
business in which it is now engaged and each Conduit Purchaser is duly qualified
to do business and is in good standing (or is exempt from such requirements) in
each State of the United States where the nature of its business requires it to
be so qualified and the failure to be so qualified and in good standing would
have a material adverse effect on the interests of the Seller.

SECTION 6.02. Authority, etc. Each of the Purchasers has all requisite power and
authority to enter into and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by each Purchaser of this Agreement and the consummation by each
Purchaser of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action on the part of such Purchaser. This
Agreement has been duly and validly executed and delivered by each Purchaser and
constitutes a legal, valid and binding obligation of such Purchaser, enforceable

 

22



--------------------------------------------------------------------------------

against such Purchaser in accordance with its terms, subject as to enforcement
to bankruptcy, reorganization, insolvency, moratorium and other similar laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity. With respect to each Purchaser, none of the execution and
delivery by such Purchaser of this Agreement, the consummation by such Purchaser
of any of the transactions contemplated hereby or the fulfillment by such
Purchaser of the terms hereof will conflict with, or violate, result in a breach
of or constitute a default under any term or provision of the organizational
documents of such Purchaser or any Governmental Rule applicable to such
Purchaser.

SECTION 6.03. Securities Act. The Series 2010-VFN Note purchased by each
Managing Agent on behalf of the Purchasers in its respective Purchaser Group
pursuant to this Agreement will be acquired for investment only and not with a
view to any public distribution thereof, and no Purchaser will offer to sell or
otherwise dispose of its interest in the Series 2010-VFN Note so acquired by it
(or any interest therein) in violation of any of the registration requirements
of the Securities Act or any applicable state or other securities laws. No
Purchaser or Agent has the right to require the Seller to register under the
Securities Act or any other securities law any Series 2010-VFN Note to be
acquired by the Administrative Agent on behalf of the Purchasers pursuant to
this Agreement.

Each of the Purchasers and the Agents has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Series 2010-VFN Note and is able to bear the
economic risk of such investment. Each of the Purchasers and the Agents has
reviewed the Series Documents (including the schedule and exhibits thereto) and
has had the opportunity to perform due diligence with respect thereto and to ask
questions of and receive answers from the Seller and its representatives
concerning the Seller, the Master Trust, the Issuer and the Series 2010-VFN
Note. Each of the Purchasers and the Agents is an “accredited investor” as
defined in Rule 501, promulgated by the Securities and Exchange Commission (the
“Commission”) under the Securities Act.

ARTICLE VII

COVENANTS OF THE SELLER AND NFC

SECTION 7.01. Ratings. To the extent that any rating provided with respect to
any CP Notes by any rating agency is conditional upon the furnishing of
documents or the taking of any other action by the Seller or NFC in connection
with the transactions contemplated by this Agreement, the Seller or NFC, as
applicable, shall use all commercially reasonable efforts to furnish such
documents and take any such other action.

SECTION 7.02. Access to Seller Information. So long as any Series 2010-VFN Note
remains outstanding, the Seller will, at any time from time to time during
regular business hours with reasonable notice to the Seller, permit the
Purchasers, the Managing Agents or the Administrative Agent, or their agents or
representatives to:

(a) examine all books, records and documents (including computer tapes and
disks) in the possession or under the control of the Seller relating to the
Dealer Notes, and

 

23



--------------------------------------------------------------------------------

(b) visit the offices and property of the Seller for the purpose of examining
such materials described in clause (a) above.

Except as provided in Section 11.05, any information obtained by the Purchasers,
the Managing Agents or the Administrative Agent pursuant to this Section 7.02
shall be held in confidence by each of the Purchasers, the Managing Agents and
the Administrative Agent unless and to the extent such information (i) has
become available to the public, (ii) is required or requested by any
Governmental Authority or in any court proceeding or (iii) is required by any
Governmental Rule. In the case of any disclosure permitted by clause (ii) or
(iii), each of the Purchasers, the Managing Agents and the Administrative Agent
shall use commercially reasonable efforts to (x) provide the Seller with advance
notice of any such disclosure and (y) cooperate with the Seller in limiting the
extent or effect of any such disclosure.

SECTION 7.03. Security Interests; Further Assurances. The Seller will take all
action reasonably necessary to maintain (i) the Master Trust Trustee’s first
priority perfected ownership or security interest in the Dealer Notes and the
collateral granted pursuant to Sections 2.01 and 2.02 of the Pooling and
Servicing Agreement and (ii) the Indenture Trustee’s first priority perfected
ownership or security interest in the Collateral. The Seller agrees to take any
and all acts and to execute any and all further instruments necessary or
reasonably requested by a Purchaser, a Managing Agent or the Administrative
Agent to more fully effect the purposes of this Agreement.

SECTION 7.04. Seller Covenants. The Seller will duly observe and perform each of
its covenants set forth in the other Series Documents in all material respects.

SECTION 7.05. Amendments. Without the prior written consent of the Managing
Agents, neither the Seller nor NFC will make, or permit any Person to make, any
amendment, modification or change to, or provide any waiver under (i) the
Indenture Supplement or (ii) unless the Seller and/or NFC, as applicable, has
delivered to the Purchasers and Agents such amendment, modification or waiver
and an Officer’s Certificate certifying that such amendment, modification or
waiver would not have an adverse effect on the Purchasers, Agents or Series
2010-VFN Notes, the Collateral Supplement, the Pooling and Servicing Agreement
or the Indenture.

SECTION 7.06. Information from NFC. So long as the Series 2010-VFN Note remains
outstanding, NFC will furnish to the Administrative Agent (who will promptly
forward copies thereof to each Managing Agent):

(a) a copy of each certificate, opinion, report, statement, notice or other
communication (other than investment instructions) furnished by or on behalf of
NFC or the Seller to the Master Trust Trustee, the Indenture Trustee or the
Rating Agencies under any Series Document, concurrently therewith, and promptly
after receipt thereof, a copy of each notice, demand or other communication
received by or on behalf of NFC or the Seller under any Series Document;

(b) such other information (including financial information), documents, records
or reports respecting the Master Trust, the Issuer, the Dealer Notes, the Seller
or, to the extent it

 

24



--------------------------------------------------------------------------------

relates to the origination of Dealer Notes or the servicing of the Master Trust,
the Issuer or NFC, as the Administrative Agent, on its own behalf or on behalf
of a Purchaser, or a Managing Agent may from time to time reasonably request;

(c) as soon as available and in any event within (i) 45 days after the end of
each of the first three fiscal quarters of any fiscal year and (ii) 120 days
after the end of the last fiscal quarter of any fiscal year, copies of the
interim or annual, as applicable, financial statements of NFC, prepared in
conformity with generally accepted accounting principles consistently applied,
provided, however, that such reporting shall not be required so long as the
Servicer’s parent is a “reporting company” under Section 13 of the Exchange Act
and has filed all reports with the Securities and Exchange Commission required
pursuant to Section 13 of the Exchange Act;

(d) as soon as possible and in any event within two Business Days after
knowledge thereof by a Responsible Officer of NFC, notice of each Early
Redemption Event or event which with the giving of notice or the passage of time
or both would constitute an Early Redemption Event; and

(e) concurrently with the delivery of the annual financial statements under
Section 7.06(c)(ii) above, a certificate of KPMG LLP or other independent public
accountants of recognized national standing stating that in making the
examination necessary therefor no knowledge was obtained of any potential Early
Redemption Event or Early Redemption Event pursuant to clause (x) of the
definition thereof in the Indenture Supplement, except as specified in such
certificate.

SECTION 7.07. Access to NFC Information. So long as any Series 2010-VFN Note
remains outstanding, NFC will, at any time from time to time during regular
business hours with reasonable notice to NFC, permit the Purchasers, each
Managing Agent and the Administrative Agent, or their agents or representatives
to:

(a) examine all books, records and documents (including computer tapes and
disks) in the possession or under the control of NFC relating to the Dealer
Notes, and

(b) visit the offices and property of NFC for the purpose of examining such
materials described in clause (a) above.

Except as provided in Section 11.05, any information obtained by a Purchaser or
an Agent pursuant to this Section 7.07 shall be held in confidence by such
Purchaser or Agent, unless and to the extent such information (i) has become
available to the public, (ii) is required or requested by any Governmental
Authority or in any court proceeding or (iii) is required by any Governmental
Rule. In the case of any disclosure permitted by clause (ii) or (iii), the
Purchasers, the Managing Agents and the Administrative Agent shall use
commercially reasonable efforts to (x) provide NFC with advance notice of any
such disclosure and (y) cooperate with NFC in limiting the extent or effect of
any such disclosure.

SECTION 7.08. NFC Covenants. NFC will duly observe and perform each of its
covenants set forth in the other Series Documents in all material respects.

 

25



--------------------------------------------------------------------------------

SECTION 7.09. Annual Independent Public Accountants’ Servicing Report. In
connection with the preparation and delivery of the reports by nationally
recognized independent public accountants pursuant to Section 3.06 of the
Pooling and Servicing Agreement, NFC shall cause such accountants to (a) perform
such additional procedures in connection therewith as may be requested by a
Managing Agent and (b) on or about April 15 of each calendar year (but not less
than 60 days after a request), furnish a written report (in form and substance
satisfactory to each of the Managing Agents and the Purchasers in its sole and
absolute discretion) demonstrating the results of such additional procedures.

ARTICLE VIII

ADDITIONAL COVENANTS

SECTION 8.01. Legal Conditions to Effectiveness of this Agreement. The parties
hereto will take all reasonable action necessary to obtain (and will cooperate
with one another in obtaining) any consent, authorization, permit, license,
franchise, order or approval of, or any exemption by, any Governmental Authority
or any other Person required to be obtained or made by it in connection with any
of the transactions contemplated by this Agreement.

SECTION 8.02. Expenses. Whether or not the Closing Date shall occur, except as
otherwise expressly provided herein or in the Fee Letter, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall (as between the Seller, the Administrative Agent, the Managing
Agents and the Purchasers) be paid by the Seller.

SECTION 8.03. Mutual Obligations. On and after the Closing Date, each party
hereto will do, execute and perform all such other acts, deeds and documents as
any other party may from time to time reasonably require in order to carry out
the intent of this Agreement.

SECTION 8.04. Restrictions on Transfer. Each Purchaser and Agent agrees that it
will comply with the restrictions on transfer of the Series 2010-VFN Note set
forth in the Indenture and the Indenture Supplement and that it will resell the
Series 2010-VFN Note only in compliance with such restrictions; provided,
however, that the Seller acknowledges that in the event of the purchase of the
Series 2010-VFN Note by any Purchaser or RIC, no such purchaser will be required
to execute and deliver the Investment Letter.

ARTICLE IX

INDEMNIFICATION

SECTION 9.01. Indemnification. (a) The Seller hereby agrees to indemnify and
hold harmless each Indemnified Party against any and all losses, claims,
damages, liabilities or expenses (including reasonable legal and accounting
fees) (collectively, “Seller Losses”), as incurred (payable promptly upon
written request), for or on account of or arising from or in connection with
this Agreement, including any breach of any representation, warranty or covenant
of the Seller in this Agreement or in any certificate or other written material
delivered pursuant hereto.

 

26



--------------------------------------------------------------------------------

(b) NFC hereby agrees to indemnify and hold harmless each Indemnified Party
against any and all losses, claims, damages, liabilities or expenses (including
reasonable legal and accounting fees) (collectively, “NFC Losses”), as incurred
(payable promptly upon written request), for or on account of or arising from or
in connection with any breach of any representation, warranty or covenant of NFC
in this Agreement or in any certificate or other written material delivered
pursuant hereto.

(c) Notwithstanding Sections 9.01(a) and (b), in no event shall any Indemnified
Party be indemnified for Seller Losses or NFC Losses to the extent (i) resulting
from the performance of the Dealer Notes, market fluctuations or other similar
market or investment risks associated with ownership of the Series 2010-VFN
Note, (ii) such amounts which would otherwise be covered in Sections 9.04 and
9.05 hereof, (iii) arising from such Indemnified Party’s gross negligence or
willful misconduct, (iv) arising from a breach of any representation or warranty
set forth in the Pooling and Servicing Agreement, a remedy for the breach of
which is provided in Section 2.06 of the Pooling and Servicing Agreement or
(v) arising from a breach of any representation or warranty set forth in the
Purchase Agreement, a remedy for the breach of which is provided in
Section 4.06(d) of the Purchase Agreement.

SECTION 9.02. Procedure. In order for an Indemnified Party to be entitled to any
indemnification provided for under this Agreement in respect of, arising out of,
or involving a claim made by any Person against the Indemnified Party (a “Third
Party Claim”), such Indemnified Party must notify NFC or the Seller, as
applicable (the “Applicable Indemnifying Party”) in writing of the Third Party
Claim within a reasonable time after receipt by such Indemnified Party of
written notice of the Third Party Claim unless the Applicable Indemnifying Party
shall have previously obtained actual knowledge thereof. Thereafter, the
Indemnified Party shall deliver to the Applicable Indemnifying Party, within a
reasonable time after the Indemnified Party’s receipt thereof, copies of all
notices and documents (including court papers) received by the Indemnified Party
relating to the Third Party Claim.

SECTION 9.03. Defense of Claims. If a Third Party Claim is made against an
Indemnified Party, (a) the Applicable Indemnifying Party will be entitled to
participate in the defense thereof and, (b) if it so chooses, to assume the
defense thereof with counsel selected by the Applicable Indemnifying Party,
provided that, in connection with such assumption, (i) such counsel is not
reasonably objected to by the Indemnified Party and (ii) the Applicable
Indemnifying Party first admits in writing its liability to indemnify the
Indemnified Party with respect to all elements of such claim in full. Should the
Applicable Indemnifying Party so elect to assume the defense of a Third Party
Claim, the Applicable Indemnifying Party will not be liable to the Indemnified
Party for any legal expenses subsequently incurred by the Indemnified Party in
connection with the defense thereof. If the Applicable Indemnifying Party elects
to assume the defense of a Third Party Claim, the Indemnified Party will
(i) cooperate in all reasonable respects with the Applicable Indemnifying Party
in connection with such defense and (ii) not admit any liability with respect
to, or settle, compromise or discharge, such Third Party Claim without the
Applicable Indemnifying Party’s prior written consent, as the case may be. If
the Applicable Indemnifying Party shall assume the defense of any Third Party
Claim, the Indemnified Party shall be entitled to participate in (but not
control) such defense with its own counsel at its own expense. If the Applicable
Indemnifying Party does not assume the defense of any such Third Party Claim,
the Indemnified Party may defend the same in such manner as it

 

27



--------------------------------------------------------------------------------

may deem appropriate, including settling such claim or litigation after giving
notice to the Applicable Indemnifying Party of such terms and the Applicable
Indemnifying Party will promptly reimburse the Indemnified Party upon written
request.

SECTION 9.04. Indemnity for Taxes, Reserves and Expenses. (a) If after the date
hereof, the adoption of any applicable law, rule, standard or regulation by any
Official Body or any amendment or change in the interpretation of any existing
or future applicable law, rule, standard or regulation by any Official Body
charged with the administration, interpretation or application thereof
(including, but not limited to, any interpretation of Accounting Research
Bulletin No. 51 by the Financial Accounting Standards Board) or the compliance
with any directive of any Official Body (whether or not having the force of
Governmental Rule):

(i) shall subject any Indemnified Party to any tax, duty, deduction or other
charge with respect to the Dealer Notes, the Series 2010-VFN Note, any Series
Document or payments of amounts due thereunder, or shall change the basis of
taxation of payments to any Indemnified Party of amounts payable in respect
thereof (except for changes in the rate of general corporate, franchise, net
income or other income tax (including by means of withholding) imposed on such
Indemnified Party by the United States of America, the jurisdiction in which
such Indemnified Party’s principal executive office is located or any other
jurisdiction in which the Indemnified Party would be subject to such tax even if
the transactions contemplated by this Agreement had not occurred); or

(ii) shall impose, modify or deem applicable any reserve, capital, special
deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System)
against assets of, deposits with or for the account of, or credit extended by,
any Indemnified Party or shall impose on any Indemnified Party or on the United
States market for certificates of deposit or the London interbank market any
other condition affecting the Dealer Notes, the Series 2010-VFN Note, any Series
Document or payments of amounts due thereunder (including with respect to
Eurocurrency liability reserves); or

(iii) imposes upon any Indemnified Party any other cost or expense (including,
without limitation, reasonable attorneys’ fees and expenses, and expenses of
litigation or preparation therefor in contesting any of the foregoing if such a
contest is requested by the Applicable Indemnifying Party) with respect to the
Dealer Notes, the Series 2010-VFN Note, any Series Document or payments of
amounts due hereunder or thereunder;

and the result of any of the foregoing is to increase the cost or reduce the
payments to such Indemnified Party with respect to the Dealer Notes, the Series
2010-VFN Note, any Series Document or payments of amounts due thereunder or the
obligations thereunder or the funding of any purchases (including Incremental
Fundings) with respect thereto by any Purchaser, by an amount deemed by such
Indemnified Party to be material, then such amount or amounts as will compensate
such Indemnified Party for such increased cost or reduced payments shall be
payable to such Indemnified Party in accordance with Section 9.05(c).

(b) If any Indemnified Party shall have determined that, after the date hereof,
the adoption of any applicable law, rule, standard or regulation by any Official
Body regarding or

 

28



--------------------------------------------------------------------------------

related to capital adequacy, or any change therein, or any change in the
interpretation thereof by any Official Body, or any directive regarding or
related to capital adequacy (whether or not having the force of a Governmental
Rule) of any such Official Body, has or would have the effect of reducing the
rate of return on capital of such Indemnified Party’s obligations hereunder or
with respect hereto to a level below that which such Indemnified Party (or its
parent) could have achieved but for such adoption, change, request or directive
(taking into consideration its policies with respect to capital adequacy) by an
amount deemed by such Indemnified Party to be material, then from time to time,
such additional amount or amounts as will compensate such Indemnified Party (or
its parent) for such reduction shall be payable to such Indemnified Party in
accordance with Section 9.05(c). For avoidance of doubt, any interpretation of
Accounting Research Bulletin No. 51 by the Financial Accounting Standards Board
shall constitute an adoption, change, request or directive subject to this
Section 9.04(b).

(c) Any Indemnified Party who makes a demand for payment of increased costs or
capital pursuant to Section 9.04(a) or (b) shall promptly deliver to the Seller
a certificate setting forth in reasonable detail the computation of such
increased costs or capital and specifying the basis therefor. In the absence of
manifest error, such certificate shall be conclusive and binding for all
purposes. Each Indemnified Party shall use reasonable efforts to mitigate the
effect upon of any such increased costs or capital requirements; provided, it
shall not be obligated to take any action that it determines would be
disadvantageous to it or inconsistent with its policies.

SECTION 9.05. Costs, Expenses, Taxes, Breakage Payments and Increased Costs
under this Agreement and Program Facility. (a) Each of the Seller and NFC agrees
to pay to the Administrative Agent, each Purchaser and each Managing Agent
(i) all reasonable costs and expenses in connection with the preparation,
execution and delivery of this Agreement, the other documents to be delivered
hereunder or in connection herewith and any requested amendments, waivers or
consents or examination or visit by the Purchasers, the Managing Agents or the
Administrative Agent pursuant to Section 7.02 or 7.07 hereof including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Purchasers, the Managing Agents and the Administrative Agent, with respect
thereto and with respect to advising the Purchasers, the Managing Agents and the
Administrative Agent as to its respective rights and remedies under this
Agreement and the other documents delivered hereunder or in connection herewith
and (ii) all costs and expenses, if any, in connection with the enforcement of
this Agreement and the other documents delivered hereunder or in connection
herewith.

(b) Each of NFC and the Seller agrees to pay any and all stamp and other taxes
and fees payable in connection with the execution, delivery, filing and
recording of this Agreement, the Series 2010-VFN Note or the other documents and
agreements to be delivered hereunder, and agrees to hold each Purchaser, each
Managing Agent and the Administrative Agent harmless from and against any
liabilities with respect to or resulting from any delay in paying or omission to
pay such taxes and fees.

(c) The Seller shall be obligated to pay the amount of any Breakage Payments,
other Additional Amounts and Non-Use Fee payable on each Payment Date to the
extent not paid when required pursuant to Article III of the Indenture
Supplement; provided, that the Seller shall be required to make such payments
solely to the extent of any cash flows payable to the Seller on such date from
the Master Trust. If and to the extent that any Additional Amounts (other than

 

29



--------------------------------------------------------------------------------

Breakage Payments) or Non-Use Fee shall remain outstanding after payment by the
Seller pursuant to the preceding sentence on any Payment Date, NFC shall be
required to make such payments within 10 days after demand therefor by the
Administrative Agent or the applicable payee.

(d) If a Conduit Purchaser becomes obligated to compensate any financial
institution under its commercial paper program as a result of any events or
circumstances similar to those described in Sections 9.04 or 9.05(c), such
Conduit Purchaser shall promptly deliver to the Seller a certificate setting
forth in reasonable detail the computation of such amounts. In the absence of
manifest error, such certificate shall be conclusive and binding for all
purposes. The Seller shall be obligated to pay to such Conduit Purchaser,
promptly after receipt of such certificate, such additional amounts as may be
necessary to reimburse such Conduit Purchaser for any amounts so paid by such
Conduit Purchaser. With respect to amounts to be paid pursuant to this
Section 9.05(d) as a result of any events or circumstances similar to those
described in Section 9.04 or 9.05(c) hereof, the applicable Conduit Purchaser
shall request the party to be compensated to use its reasonable efforts to
mitigate the effect upon the Seller of any such increased costs or capital
requirements; provided, such party shall not be obligated to take any action
that it determines would be disadvantageous to it or inconsistent with its
policies.

ARTICLE X

THE AGENTS

SECTION 10.01. Authorization and Action. Each Purchaser hereby accepts the
appointment of and authorizes each Agent to take such action as agent on its
behalf and to exercise such powers as are delegated to such Agent by the terms
hereof, together with such powers as are reasonably incidental thereto. Such
Agent reserves the right, in its sole discretion, to take any actions and
exercise any rights or remedies under this Agreement and any related agreements
and documents. Except for actions which an Agent is expressly required to take
pursuant to this Agreement or an Asset Purchase Agreement, such Agent shall not
be required to take any action which exposes such Agent to personal liability or
which is contrary to applicable law unless such Agent shall receive further
assurances to its satisfaction from the Purchasers of the indemnification
obligations under Section 10.04 hereof against any and all liability and expense
which may be incurred in taking or continuing to take such action. Each Agent
agrees to give to the Purchasers prompt notice of each notice and determination
given to it by the Seller, the Servicer, the Master Trust Trustee or the
Indenture Trustee pursuant to the terms of any Series Document. Subject to
Section 10.06 hereof, the appointment and authority of each Agent hereunder
shall terminate upon the Series 2010-VFN Termination Date.

SECTION 10.02. Agent’s Reliance, Etc. No Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them as an Agent under or in connection with this Agreement or
any related agreement or document, except for its or their own gross negligence
or willful misconduct. Without limiting the foregoing, each Agent: (i) may
consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (ii) makes no warranty or representation to the
Purchasers or Agents and shall not be responsible to the Purchasers or

 

30



--------------------------------------------------------------------------------

Agents for any statements, warranties or representations made by the Seller,
NFC, the Master Trust, the Master Trust Trustee, the Issuer or the Indenture
Trustee (in any capacity) in connection with any Series Document; (iii) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of any Series Document on the part
of the Seller, NFC, the Master Trust, the Master Trust Trustee, the Issuer or
the Indenture Trustee (in any capacity) or to inspect the property (including
the books and records) of the Seller, NFC, the Master Trust, the Master Trust
Trustee, the Issuer or the Indenture Trustee (in any capacity); (iv) shall not
be responsible to any Purchaser or Agent for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; and (v) shall incur
no liability under or in respect of this Agreement by acting upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing (which may be by facsimile) believed by it in good faith to be genuine
and signed or sent by the proper party or parties.

SECTION 10.03. Agents and Affiliates. Each Agent and its respective Affiliates
may generally engage in any kind of business with the Seller, NFC or any Dealer,
any of their respective Affiliates and any Person who may do business with or
own securities of the Seller, NFC or any Dealer or any of their respective
Affiliates, all as if such entity was not an Agent and without any duty to
account therefor to the Purchasers.

SECTION 10.04. Indemnification. Each Purchaser (other than the Conduit
Purchasers) severally agrees to indemnify the Administrative Agent and its
related Managing Agent (to the extent not reimbursed by the Seller, NFC or the
Issuer), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against such Agents in any way relating to or arising out of this Agreement or
any action taken or omitted by such Agents under this Agreement; provided, that
(i) no Purchaser shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting or arising from such Agent’s gross
negligence or willful misconduct and (ii) no Purchaser shall be liable for any
amount in respect of any compromise or settlement of any of the foregoing unless
such compromise or settlement is approved by the majority of the Committed
Purchasers based on their respective Commitments. Without limitation of the
generality of the foregoing, each Purchaser (other than a Conduit Purchaser),
agrees to reimburse the Administrative Agent and its related Managing Agent,
promptly upon demand, for any reasonable out-of-pocket expenses (including
reasonable counsel fees) incurred by such Agents in connection with the
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, provided, that no Purchaser
shall be responsible for the costs and expenses of such Agents in defending
itself against any claim alleging the gross negligence or willful misconduct of
such Agents to the extent such gross negligence or willful misconduct is
determined by a court of competent jurisdiction in a final and non-appealable
decision.

SECTION 10.05. Purchase Decision. Each Purchaser acknowledges that it has,
independently and without reliance upon any Agent, and based on such documents
and information as it has deemed appropriate, made its own evaluation and
decision to enter into this Agreement and to purchase an interest in the Series
2010-VFN Note. Each Purchaser also

 

31



--------------------------------------------------------------------------------

acknowledges that it will, independently and without reliance upon any Agent or
any of its Affiliates, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own decisions in taking or
not taking action under this Agreement or any related agreement, instrument or
other document.

SECTION 10.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving sixty days’ written notice thereof to the
Purchasers, the Managing Agents, the Seller, the Servicer and the Indenture
Trustee. Upon any such resignation, the Purchasers shall have the right to
appoint a successor Administrative Agent approved by the Seller (which approval
will not be unreasonably withheld or delayed). If no successor Administrative
Agent shall have been so appointed and shall have accepted such appointment,
within sixty days after the retiring Administrative Agent’s giving of notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Purchasers, appoint a successor Administrative Agent. If such successor
Administrative Agent is not an Affiliate of the resigning Administrative Agent,
such successor Administrative Agent shall be subject to the Seller’s prior
written approval (which approval will not be unreasonably withheld or delayed).
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring Administrative Agent’s resignation hereunder
as Administrative Agent, the provisions of this Article X shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Administrative Agent under this Agreement.

ARTICLE XI

MISCELLANEOUS

SECTION 11.01. Amendments. No amendment or waiver of any provision of this
Agreement shall in any event be effective unless the same shall be in writing
and signed by all of the parties hereto, and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

SECTION 11.02. Notices. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and mailed, faxed or delivered, as to each party
hereto, at its address set forth in Schedule I hereto or at such other address
as shall be designated by such party in a written notice to the other parties
hereto. All such notices and communications shall, when mailed, faxed or
delivered, be effective when deposited in the mail, confirmed by telephone, or
delivered, respectively.

SECTION 11.03. No Waiver; Remedies. No failure on the part of any party hereto
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

32



--------------------------------------------------------------------------------

SECTION 11.04. Binding Effect; Assignability. (a) This Agreement shall be
binding upon and inure to the benefit of the Seller, NFC, the Administrative
Agent, the Managing Agents and the Purchasers party this Agreement and their
respective successors and assigns (including any subsequent holders of the
Series 2010-VFN Note); provided, however, that the Seller shall not have the
right to assign its rights hereunder or any interest herein (by operation of law
or otherwise) without the prior written consent of each Managing Agent. The
Administrative Agent and each Purchaser and Managing Agent agrees that it shall
not transfer the Series 2010-VFN Note or, except as provided in subsection
(c) of this Section 11.04, any interest therein without the Seller’s consent,
unless such transfer (x) is to a Purchaser, (y) is to a RIC or (z) occurs after
the commencement of the Early Redemption Period.

Without limiting the foregoing, a Conduit Purchaser or its Managing Agent (on
its behalf) may, from time to time, with prior or concurrent notice to the
Seller and the Servicer, in one transaction or a series of transactions, assign
all or a portion of a Series 2010-VFN Note and its rights and obligations under
this Agreement to a RIC or a Committed Purchaser within its Purchaser Group.
Upon and to the extent of such assignment to a RIC or Committed Purchaser,
(i) the RIC or Committed Purchaser shall be the owner of the assigned portion of
the Series 2010-VFN Note, (ii) in the case of a transfer to a RIC, such Managing
Agent (or an Affiliate thereof) will act as Managing Agent for the RIC and the
Administrative Agent shall act as Administrative Agent for the RIC, in each
case, with all corresponding rights and powers, express or implied, granted
herein to such Managing Agent or the Administrative Agent, as applicable,
(iii) the RIC or Committed Purchaser, as applicable, and their Program Support
Providers and other related parties shall have the benefit of all the rights and
protections provided to the assigning Conduit Purchaser and its Program Support
Providers and other related parties, respectively, herein and in the other
Series Documents (including, without limitation, any limitation on recourse
against the assigning Conduit Purchaser or related parties, any agreement not to
file or join in the filing of a petition to commence an insolvency proceeding
against the assigning Conduit Purchaser, and the right to assign to another RIC
or Committed Purchaser as provided in this paragraph), (iv) the RIC or Committed
Purchaser, as applicable, shall assume all obligations, if any, of the assigning
Conduit Purchaser under and in connection with this Agreement, and the assigning
Conduit Purchaser shall be released from such obligations, in each case to the
extent of such assignment, and the obligations of the assigning Conduit
Purchaser (if any) and the RIC or Committed Purchaser shall be several and not
joint, (v) all distributions in respect of principal or interest shall be made
to the assigning Conduit Purchaser and the RIC or Committed Purchaser, as
applicable, on a pro rata basis according to their respective interests (or in
the case of interest, the accrued amounts thereof), (vi) in the case of an
assignment to a RIC, the Funding Rate used to calculate interest with respect to
the portions of the Series 2010-VFN Note owned on behalf of the RIC and funded
with commercial paper notes issued by the RIC from time to time shall be
determined in the manner set forth in the definition of “CP Rate” on the basis
of the discount or interest rates applicable to commercial paper issued by the
RIC (rather than the assigning Conduit Purchaser), (vii) the defined terms and
other terms and provisions of this Agreement and the other Series Documents
shall be interpreted in accordance with the foregoing, and (viii) if requested
by the Administrative Agent, the parties will execute and deliver such further
agreements and documents and take such other actions as the Administrative Agent
may reasonably request to evidence and give effect to the foregoing. At all
times prior to a Conduit Purchaser’s Conduit Purchaser Termination Date, nothing
herein shall prevent such Conduit Purchaser from making a subsequent Incremental
Funding hereunder, in its sole discretion, following any assignment pursuant to
this Section 11.04 or from making more than one assignment pursuant to this
Section 11.04.

 

33



--------------------------------------------------------------------------------

(b) Without the consent of the Seller, each Committed Purchaser party to this
Agreement may assign all or a portion of its rights and obligations under this
Agreement to any financial or other institution acceptable to the Administrative
Agent. The parties to each such assignment shall execute and deliver an
Assignment and Acceptance to the Administrative Agent, and the Administrative
Agent shall promptly notify the Seller of such assignment. From and after the
effective date of such Assignment and Acceptance, the assigning Committed
Purchaser shall be relieved of its obligations hereunder to the extent so
assigned.

(c) Any Purchaser may, in the ordinary course of its business and in accordance
with applicable law, at any time sell to one or more Persons (each, a
“Participant”) participating interests in all or a portion of its rights and
obligations under this Agreement. Notwithstanding any such sale by a Purchaser
of participating interests to a Participant, such Purchaser’s rights and
obligations under this Agreement shall remain unchanged, such Purchaser shall
remain solely responsible for the performance thereof, and the Seller, each
Managing Agent and the Administrative Agent shall continue to deal solely and
directly with such Purchaser in connection with such Purchaser’s rights and
obligations under this Agreement. The Seller also agrees that each Participant
shall be entitled to the benefits of Article IX hereof; provided, however, that
all amounts payable by the Seller to any such Participant shall be limited to
the amounts which would have been payable to the Purchaser selling such
participating interest had such interest not been sold.

(d) This Agreement shall create and constitute the continuing obligation of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until such time as all amounts payable with respect to the Series
2010-VFN Note shall have been paid in full.

SECTION 11.05. Provision of Documents and Information. The Seller acknowledges
and agrees that each of the Purchasers and the Agents is permitted to provide to
the Liquidity Purchasers, permitted assignees and participants, the placement
agents for their respective commercial paper notes, the rating agencies with
respect to such commercial paper notes and other liquidity and credit providers
under their respective commercial paper programs, opinions, certificates,
documents and other information relating to the Seller, NFC, the Master Trust,
the Issuer, the Dealer Notes and the Series 2010-VFN Note delivered to the such
Purchaser or Agent pursuant to this Agreement.

SECTION 11.06. GOVERNING LAW; JURISDICTION. THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS. EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY AGREES TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT HAVING
JURISDICTION TO REVIEW THE JUDGMENTS THEREOF. EACH OF THE PARTIES HEREBY WAIVES
ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY
ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO
THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.

 

34



--------------------------------------------------------------------------------

SECTION 11.07. No Proceedings; Limitation on Payments. (a) The Seller agrees
that so long as any CP Notes of a Conduit Purchaser shall be outstanding or
there shall not have elapsed one year plus one day since the last day on which
any CP Notes of such Conduit Purchaser shall have been outstanding, it shall not
file, or join in the filing of, a petition against a Conduit Purchaser, the
Master Trust or the Issuer under the Federal Bankruptcy Code, or join in the
commencement of any bankruptcy, reorganization, arrangement, insolvency,
liquidation or other similar proceeding against a Conduit Purchaser, the Master
Trust or the Issuer.

(b) Each Purchaser severally agrees that it shall not at any time file, or join
in the filing of, a petition against the Seller, the Master Trust Trustee
(solely in its capacity as acting as such for the Master Trust), the Indenture
Trustee (solely in its capacity as acting as such for the Issuer), the Issuer or
the Master Trust under the Federal Bankruptcy Code, or join in the commencement
of any bankruptcy, reorganization, arrangement, insolvency, liquidation or other
similar proceeding against the Seller, the Master Trust Trustee (solely in its
capacity as acting as such for the Master Trust), the Indenture Trustee (solely
in its capacity as acting as such for the Issuer), the Issuer or the Master
Trust.

(c) Notwithstanding any provisions contained in this Agreement to the contrary,
no Conduit Purchaser shall, or shall be obligated to, pay any amount, if any,
payable by it pursuant to this Agreement or the transactions contemplated hereby
unless (i) such Conduit Purchaser has received funds which may be used to make
such payment and which funds are not required to repay such Conduit Purchaser’s
CP Notes when due and (ii) after giving effect to such payment, either (x) such
Conduit Purchaser could issue CP Notes to refinance all of its outstanding CP
Notes (assuming such outstanding CP Notes matured at such time) in accordance
with the program documents governing such Conduit Purchaser’s securitization
program or (y) all CP Notes of such Conduit Purchaser are paid in full. Any
amount which such Conduit Purchaser does not pay pursuant to the operation of
the preceding sentence shall not constitute a claim (as defined in §101 of the
Federal Bankruptcy Code) against or corporate obligation of such Conduit
Purchaser for any such insufficiency unless and until such Conduit Purchaser
satisfies the provisions of clauses (i) and (ii) above.

SECTION 11.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.

SECTION 11.09. No Recourse. The obligations of any Purchaser under this
Agreement, or any other agreement, instrument, document or certificate executed
and delivered by or issued by such Purchaser or any officer thereof are solely
the corporate obligations of such Purchaser. No recourse shall be had for
payment of any fee or other obligation or claim arising out of or relating to
this Agreement or any other agreement, instrument, document or certificate
executed and delivered or issued by such Purchaser or any officer thereof in
connection therewith, against any stockholder, partner, member, manager
employee, officer, director or incorporator of such Purchaser.

 

35



--------------------------------------------------------------------------------

SECTION 11.10. Corporate Obligations. The obligations of each of the Seller and
NFC under this Agreement are solely the corporate obligations of such Person. No
recourse shall be had for the payment of any fee or other obligation or claim
arising out of or relating to this Agreement or any other agreement, instrument,
document or certificate executed and delivered or issued by the Seller or NFC or
any officer thereof in connection therewith, against any stockholder, employee,
officer or director of the Seller or NFC.

SECTION 11.11. Survival. All representations, warranties, covenants, guaranties
and indemnifications contained in this Agreement, including, without limitation,
Article IX and Sections 11.07, 11.09 and 11.10, and in any document, certificate
or statement delivered pursuant hereto or in connection herewith shall survive
the sale, transfer or repayment of the Series 2010-VFN Note.

SECTION 11.12. Tax Characterization. Each party to this Agreement
(a) acknowledges and agrees that it is the intent of the parties to this
Agreement that, for federal, state and local income and franchise tax purposes,
the Series 2010-VFN Note will be treated as evidence of indebtedness secured by
the Collateral Certificate and proceeds thereof and neither the Master Trust nor
the Issuer will be characterized as an association (or publicly traded
partnership) taxable as a corporation, (b) agrees to treat the Series 2010-VFN
Note for federal, state and local income and franchise tax purposes as
indebtedness and (c) agrees that the provisions of this Agreement and all other
related Series Documents shall be construed to further these intentions of the
parties.

SECTION 11.13. Rating Agency Notices. Each of the Seller and the Servicer hereby
agrees to provide written notice to each of the rating agencies then rating any
outstanding series issued by the Issuer at least 5 days prior to the proposed
effectiveness of (i) any extension of the Purchase Expiration Date and (ii) any
proposed action specified in Section 2.04, Section 7.05, Section 10.06 or
Section 11.01 of this Agreement. Each such notice shall include a copy or
description of any such proposed action.

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

NAVISTAR FINANCIAL SECURITIES
CORPORATION,

as Seller

By:

 

/s/ William V. McMenamin

Name:

 

William V. McMenamin

Title:

 

V.P., CFO & Treasurer

NAVISTAR FINANCIAL CORPORATION,

as Servicer

By:

 

/s/ William V. McMenamin

Name:

 

William V. McMenamin

Title:

 

V.P., CFO & Treasurer

 

S-1   Note Purchase Agreement



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING LLC,

as a Conduit Purchaser for the Liberty Street Purchaser Group

By:

 

/s/ Jill A. Russo

Name:

 

Jill A. Russo

Title:

 

Vice President

 

S-2   Note Purchase Agreement



--------------------------------------------------------------------------------

KITTY HAWK FUNDING CORPORATION,

as a Conduit Purchaser for the KHFC Purchaser Group

By:

 

/s/ Philip A. Martone

Name:

 

Philip A. Martone

Title:

 

Vice President

 

S-3   Note Purchase Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

/s/ J. Matthew Zimmerman

Name:   J. Matthew Zimmerman Title:   Vice President

 

S-4   Note Purchase Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Committed Purchaser and Managing Agent for the Liberty Street Purchaser
Group

By:

 

/s/ Darren Ward

Name:

 

Darren Ward

Title:

 

Director

Commitment: $250,000,000

 

S-5   Note Purchase Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, NATIONAL ASSOCIATION,

as a Committed Purchaser and Managing Agent for the KHFC Purchaser Group

By:

 

/s/ J. Matthew Zimmerman

Name:

 

J. Matthew Zimmerman

Title:

 

Vice President

Commitment: $250,000,000

 

S-6   Note Purchase Agreement



--------------------------------------------------------------------------------

AGREED AND ACKNOWLEDGED WITH RESPECT TO SECTIONS 3.02 AND 3.03:

THE BANK OF NEW YORK MELLON,

as Indenture Trustee and not in its individual capacity

By:  

/s/ Michael Burack

Name:   Michael Burack Title:   Senior Associate

THE BANK OF NEW YORK MELLON,

as Master Trust Trustee

By:  

/s/ Michael Burack

Name:   Michael Burack Title:   Senior Associate

 

S-7   Note Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Form of Notice of

Incremental Funding

[Letterhead of Navistar Financial Corporation]

 

A.

 

Proposed Incremental Funding Date:                     

  

B.

 

Amount of requested Incremental Funding with respect to Series 2010-VFN Note
(must be more than $5,000,000 (unless for any lesser remaining Maximum Funded
Amount) but not greater than remaining Maximum Funded Amount)

 

$            

  

C.

 

Purchase Price (50% of the Incremental Funded Amount to the Series 2010-VFN
Note) for the KHFC Purchaser Group

 

$            

  

D.

 

Purchase Price (50% of the Incremental Funded Amount to the Series 2010-VFN
Note) for the Liberty Street Purchaser Group

 

$            

  

E.

 

Remaining Maximum Funded Amount (after giving effect to the requested
Incremental Funding)

 

$            

  

F.

 

Certifications:

  

 

  (a)

The representations and warranties of Navistar Financial Securities Corporation
(“Seller”) in the Note Purchase Agreement dated as of April 16, 2010 (the “Note
Purchase Agreement”), among the Seller, Navistar Financial Corporation, the
Conduit Purchasers, the Managing Agents, the Administrative Agent and the
Committed Purchasers named therein, are true and correct on the date hereof.

 

  (b)

The conditions to the Incremental Funding specified in Section 2.03(b) of the
Note Purchase Agreement have been satisfied and/or will be satisfied as of the
applicable Incremental Funding Date.

 

NAVISTAR FINANCIAL CORPORATION

By

 

 

  Authorized Officer

Date of Notice:                     

 

Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT B

[Form of Investment Letter]

                 , 20[    ]

Navistar Financial Securities Corporation

425 N. Martingale Road

Schaumburg, Illinois 60173

Attention: Vice President & Treasurer

cc: General Counsel

Re: Purchase of Series 2010-VFN Note

Ladies and Gentlemen:

This letter (the “Investment Letter”) is delivered by                     [(the
“Purchaser”)] [(the “Agent”)] pursuant to Section 6.03 of the Note Purchase
Agreement (the “Note Purchase Agreement”) dated as of April 16, 2010, among
Navistar Financial Securities Corporation (the “Seller”), Navistar Financial
Corporation, the Conduit Purchasers, Managing Agents, Administrative Agent and
Committed Purchasers named therein. Capitalized terms used herein without
definition shall have the meanings set forth in the Note Purchase Agreement. The
[Purchaser] [Agent] represents to the Seller as follows:

(i) the [Purchaser] [Agent] is authorized to enter into the Note Purchase
Agreement and to perform its obligations thereunder and to consummate the
transactions contemplated thereby;

(ii) the [Purchaser] [Agent] has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Series 2010-VFN Note and the [Purchaser] [Agent] is able to
bear the economic risk of such investment;

(iii) the [Purchaser] [Agent] has reviewed the Series Documents (including the
schedule and exhibits thereto) and has had the opportunity to perform due
diligence with respect thereto and to ask questions of and receive answers from
the Seller and its representatives concerning the Seller, the Master Trust, the
Issuer and the Series 2010-VFN Note;

(iv) the Administrative Agent is an agent on behalf of the [Purchaser] [Agent]
and the [Purchaser] [Agent] is not acquiring the Series 2010-VFN Note as an
agent or otherwise for any other person. The [Purchaser] [Agent] is a
[                    ];

(v) the [Purchaser] [Agent] is an “accredited investor” as defined in Rule 501,
promulgated by the Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933, as amended. The [Purchaser] [Agent] understands that
the offering and sale of the Series 2010-VFN Note have not been and will not be
registered under the Securities Act of 1933, as amended, and have not and will
not be

 

Exhibit B-1



--------------------------------------------------------------------------------

registered or qualified under any applicable “blue sky” law, and that the
offering and sale of the Series 2010-VFN Note have not been reviewed by, passed
on or submitted to any federal or state agency or commission, securities
exchange or other regulatory body;

(vi) the [Purchaser] [Agent] is acquiring the Series 2010-VFN Note without a
view to any distribution, resale or other transfer thereof, except as
contemplated by the following sentence. The [Purchaser] [Agent] will not resell
or otherwise transfer the Series 2010-VFN Note or any portion thereof, except
(a) so long as such Series 2010-VFN Notes are eligible for resale pursuant to
Rule 144A, to a person whom the seller reasonably believes is a Qualified
Institutional Buyer acquiring the Series 2010-VFN Notes for its own account or
as a fiduciary or agent for others (which others must also be Qualified
Institutional Buyers) to whom notice is given that the resale or other transfer
is being made in reliance on Rule 144A, (b) pursuant to an effective
registration statement under the Securities Act (however, there is no
undertaking to register the Series 2010-VFN Notes under any United States
federal or state securities laws or any securities laws of any other
jurisdiction on any future date), or (c) pursuant to an exemption from
registration under the Securities Act other than Rule 144A, and, in each case,
in accordance with applicable United States federal or state securities laws or
any securities laws of any other applicable jurisdiction. The purchaser and any
transferee acknowledge that no representation is made by the Issuer as to the
availability of any exemption under the Securities Act or any applicable state
securities laws for resale of the Series 2010-VFN Notes.

(vii) unless the relevant legend set out below has been removed from the
relevant Series 2010-VFN Notes, the [Purchaser] [Agent] shall notify each
transferee of the Series 2010-VFN Notes that (a) such Series 2010-VFN Notes have
not been registered under the Securities Act, (b) the holder of such Series
2010-VFN Notes is subject to the restrictions on the resale or other transfer
thereof described in paragraph (i) above, (c) such transferee shall be deemed to
have represented (1) either (A) such transferee is a Qualified Institutional
Buyer acquiring the Series 2010-VFN Notes for its own account or as a fiduciary
for others (which are Qualified Institutional Buyers) or (B) that such
transferee is acquiring such Series 2010-VFN Notes in reliance on an exemption
under the Securities Act other than Rule 144A, and (2) that such transferee
shall notify its subsequent transferees as to the foregoing;

(viii) in connection with the purchase of the Series 2010-VFN Notes (a) none of
the Issuer, the Servicer, NFC, the Seller or the Indenture Trustee is acting as
a fiduciary or financial or investment adviser for the purchaser or any
transferee; (b) the [Purchaser] [Agent] is not relying (for purposes of making
any investment decision or otherwise) upon any advice, counsel or
representations (whether written or oral) of the Issuer, the Servicer, NFC, the
Seller or the Indenture Trustee other than any representations expressly set
forth in a written agreement with such party; (c) none of the Issuer, the
Servicer, NFC, the Seller or the Indenture Trustee has given to the [Purchaser]
[Agent] (directly or indirectly through any other person) any assurance,
guarantee, or representation whatsoever as to the expected or projected success,
profitability, return, performance, result, effect, consequence, or benefit
(including legal, regulatory, tax, financial, accounting, or otherwise) of its
purchase or the documentation for the Series

 

Exhibit B-2



--------------------------------------------------------------------------------

2010-VFN Notes; (d) the [Purchaser] [Agent] has consulted with its own legal,
regulatory, tax, business, investment, financial, and accounting advisers to the
extent it has deemed necessary, and it has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
the Indenture) based upon its own judgment and upon any advice from such
advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Servicer, NFC, the Seller or the Indenture Trustee; (e) the
[Purchaser] [Agent] has determined that the rates, prices or amounts and other
terms of the purchase and sale of the Series 2010-VFN Notes reflect those in the
relevant market for similar transactions; (f) the [Purchaser] [Agent] is
purchasing the Series 2010-VFN Notes with a full understanding of all of the
terms, conditions and risks thereof (economic and otherwise), and is capable of
assuming and willing to assume (financially and otherwise) these risks; and
(g) the [Purchaser] [Agent] is a sophisticated investor familiar with
transactions similar to its investment in the Series 2010-VFN Notes;

(ix) the [Purchaser] [Agent] understands that each Series 2010-VFN Note will
bear a legend to substantially the following effect:

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES. THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED, EXCEPT (A) (1) TO A PERSON THAT THE HOLDER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A
UNDER THE SECURITIES ACT (A “QUALIFIED INSTITUTIONAL BUYER”) WHO IS EITHER
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER, IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 AND IN INTEGRAL MULTIPLES
OF $1,000 IN EXCESS THEREOF, FOR THE PURCHASER AND FOR EACH SUCH ACCOUNT, IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A SO LONG AS THIS NOTE IS
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE AND THE INDENTURE SUPPLEMENT,
(2) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OTHER
THAN RULE 144A IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 AND IN INTEGRAL
MULTIPLES OF $1,000 IN EXCESS THEREOF, SUBJECT TO THE SATISFACTION OF CERTAIN
CONDITIONS SPECIFIED IN THE INDENTURE AND THE INDENTURE SUPPLEMENT, OR
(3) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
(HOWEVER, THERE IS NO UNDERTAKING TO REGISTER THE NOTES UNDER ANY UNITED STATES
FEDERAL OR STATE SECURITIES LAWS OR ANY SECURITIES LAWS OF ANY OTHER
JURISDICTION ON ANY FUTURE DATE), AND (B) IN ACCORDANCE WITH THE SECURITIES ACT
AND ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY
OTHER

 

Exhibit B-3



--------------------------------------------------------------------------------

APPLICABLE JURISDICTION. EACH PURCHASER AND TRANSFEREE WILL BE DEEMED TO HAVE
MADE CERTAIN REPRESENTATIONS AND AGREEMENTS SET FORTH IN THE INDENTURE AND THE
INDENTURE SUPPLEMENT. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO
FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY
RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO
THE ISSUER, THE INDENTURE TRUSTEE OR ANY INTERMEDIARY.

EACH HOLDER OF A NOTE WILL BE DEEMED TO REPRESENT AND WARRANT THAT EITHER (i) IT
IS NOT ACQUIRING THE NOTE WITH THE ASSETS OF (A) AN “EMPLOYEE BENEFIT PLAN” AS
DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”) THAT IS SUBJECT TO THE PROVISIONS OF TITLE I OF ERISA,
(B) A “PLAN” DESCRIBED IN SECTION 4975(e)(1) OF THE U.S. INTERNAL REVENUE CODE
OF 1986, AS AMENDED (THE “CODE”), (C) AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE
PLAN ASSETS BY REASON OF INVESTMENT BY AN EMPLOYEE BENEFIT PLAN OR PLAN IN SUCH
ENTITY OR (D) ANY OTHER PLAN THAT IS SUBJECT TO ANY LAW THAT IS SUBSTANTIALLY
SIMILAR TO ERISA OR SECTION 4975 OF THE CODE OR (ii) THE ACQUISITION AND HOLDING
OF THE NOTE WILL NOT GIVE RISE TO A NON-EXEMPT PROHIBITED TRANSACTION UNDER
SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR A VIOLATION OF ANY
SUBSTANTIALLY SIMILAR APPLICABLE LAW.

(x) the [Purchaser] [Agent] will provide notice to each person to whom it
proposes to transfer any interest in the Series 2010-VFN Notes of the transfer
restrictions and representations set forth in the Indenture and the Indenture
Supplement, including the exhibits thereto;

(xi) the [Purchaser] [Agent] acknowledges that the Series 2010-VFN Notes do not
represent deposits with or other liabilities of the Indenture Trustee, the
Servicer, NFC, the Seller or any entity related to any of them. Unless otherwise
expressly provided in the Indenture or this Indenture Supplement, each of the
Indenture Trustee, the Servicer, NFC, the Seller or any entity related to any of
them shall not, in any way, be responsible for or stand behind the capital value
or the performance of the Series 2010-VFN Notes or the assets held by the Master
Trust or the Issuer;

(xii) the [Purchaser] [Agent] acknowledges that the Indenture Trustee, the
Issuer, the Servicer, NFC, the Seller and others will rely upon the truth and
accuracy of the foregoing acknowledgments, representations and agreements and
agrees that, if any of the acknowledgments, representations or warranties deemed
to have been made by it by virtue of its purchase of a Series 2010-VFN Note (or
a beneficial interest therein) is no longer accurate, then it shall promptly so
notify NFC and the Seller in writing;

 

Exhibit B-4



--------------------------------------------------------------------------------

(xiii) this Investment Letter has been duly authorized, executed and delivered
and constitutes the legal, valid and binding obligations of the [Purchaser]
[Agent], enforceable against the [Purchaser] [Agent] in accordance with its
terms, except as such enforceability may be limited by receivership,
conservatorship, bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditors’ rights generally and general
principles of equity; and

(xiv) the [Purchaser] [Agent] represents and warrants that the [Purchaser]
[Agent] either (x) is not an employee benefit plan (as defined in Section 3(3)
of ERISA) subject to the provisions of Title I of ERISA, a plan as covered by
Section 4975 of the Code, an entity whose underlying assets include “plan
assets” by reason of an employee benefit plan’s or plan’s investment in such
entity or any other plan that is subject to any law that is substantially
similar to ERISA or Section 4975 of the Code, or (y) its acquisition, holding
and disposition of the Series 2010-VFN Note will not result in a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code or
a violation of any substantially similar law.

 

Very truly yours,

_____________________________________________,

as [Purchaser] [Managing Agent]

By:

 

 

Name:

 

Title:

 

 

Exhibit B-5



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

Reference is made to the Note Purchase Agreement, dated as of April 16, 2010
(the “Agreement”), among Navistar Financial Securities Corporation (the
“Seller”), Navistar Financial Corporation, the Conduit Purchasers, Managing
Agents, Administrative Agent and Committed Purchasers named therein. Terms
defined in the Agreement are used herein as defined therein.

                     (“Assignor”) and                      (“Assignee”) hereby
agree as follows:

1. The Assignor hereby sells and assigns to the Assignee without recourse and
without representation or warranty (other than as expressly provided herein),
and the Assignee hereby purchases and assumes from the Assignor, that interest
in and to all of the Assignor’s rights and obligations under the Agreement as of
the date hereof which represents the amount of the Commitment specified in the
signature page hereto (the “Assigned Commitment”).

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Agreement or any other instrument or document furnished pursuant thereto; and
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any party to the Agreement or the
performance or observance by any party to the Agreement or of any of their
respective obligations under the Agreement or any Series Document or any other
instrument or document furnished pursuant thereto.

3. The Assignee (i) confirms that it has received a copy of the Agreement and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Assumption
Agreement; (ii) agrees that it will independently and without reliance upon any
Funding Agent, the Assignor or any other Purchaser and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Agreement;
(iii) confirms that it is an eligible Assignee under Section 11.04 of the
Agreement; and (iv) agrees that it will perform in accordance with their terms
all of the obligations which by the terms of the Agreement are required to be
performed by it as a Committed Purchaser.

4. Following the execution of this Assignment and Assumption Agreement by the
Assignor and the Assignee, an executed original hereof (together with all
attachments) will be delivered to the Administrative Agent. The effective date
of this Assignment and Assumption Agreement shall be the date of execution
hereof by the Assignor and the Assignee.

5. Upon delivery of a fully executed original hereof to the Administrative
Agent, as of such date, (i) the Assignee shall be a party to the Agreement and,
to the extent provided in this

 

Exhibit C-1



--------------------------------------------------------------------------------

Assignment and Assumption Agreement, have the rights and obligations of a
Committed Purchaser thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Assumption Agreement and except as provided in
Section 11.04 of the Agreement, relinquish its rights and be released from its
obligations under the Agreement (other than obligations arising prior to such
assignment).

6. It is agreed that the Assignee shall be entitled to interest on the Assigned
Commitment which accrues on and after the date hereof at rates agreed upon
between Assignee and Assignor and notified to Administrative Agent, such
interest to be paid by the Administrative Agent directly to the Assignee. It is
further agreed that all payments of principal made on the Assigned Commitment
which occur on and after the date hereof will be paid directly by the
Administrative Agent to the Assignee. Upon the execution of the Agreement, the
Assignee shall pay to the Assignor an amount specified by the Assignor in
writing which represents the Assigned Commitment of the principal amount of the
Series 2010-VFN Note made by the Assignor pursuant to the Agreement outstanding
on the date hereof. The Assignor and the Assignee shall make all appropriate
adjustments in payment under the Agreement for periods prior to the date hereof
directly between themselves on the date hereof.

7. THIS ASSIGNMENT AND ASSUMPTION AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
ITS CONFLICT OF LAWS PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Exhibit C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be duly executed as of the day and year first above
written.

 

[ASSIGNOR]

By

 

 

Name

 

 

Title

 

 

 

Commitment:

    

[ASSIGNEE]

  

$                    

       

 

By

 

 

Name

 

 

Title

 

 

 

Exhibit C-3



--------------------------------------------------------------------------------

SCHEDULE I

Addresses for Notices

If to:

Seller:

 

Navistar Financial Securities Corporation

425 N. Martingale Road

Schaumburg, Illinois 60173

Attention: Vice President & Treasurer

cc: General Counsel

Facsimile: (630) 753-4410

Servicer:

 

Navistar Financial Corporation

425 N. Martingale Road

Schaumburg, Illinois 60173

Attention: Vice President & Treasurer

cc: General Counsel

Facsimile: (630) 753-4410

Conduit Purchaser:

 

Kitty Hawk Funding Corporation

c/o Lord Securities Corporation

48 Wall Street, 27th Floor

New York, New York 10005

Telephone: (212) 346-9000

Facsimile: (212) 346-9012

With a copy to:

 

Bank of America, National Association

214 North Tryon Street, 21st Floor

NC1-027-21-01

Charlotte, North Carolina 28255

Attention: ABCP Conduit Group

Telephone: (980) 386-7922

Facsimile: (704) 388-9169

Administrative Agent:

 

Bank of America, National Association

214 North Tryon Street, 21st Floor

NC1-027-21-01

Charlotte, North Carolina 28255

Attention: ABCP Conduit Group

Telephone: (980) 386-7922

Facsimile: (704) 388-9169

 

Schedule I-1



--------------------------------------------------------------------------------

Conduit Purchaser:  

Liberty Street Funding LLC

c/o Global Securitization Services, LLC

114 West 47th Street, Suite 1715

New York, New York 10036

Attention: Andrew L. Stidd

Telephone: (212) 302-5151

Telecopy: (212) 302-8767

  and, with respect to tax related matters:  

Liberty Street Funding LLC

c/o Global Securitization Services, LLC

68 South Service Road

Suite 120

Melville, New York 11747

With a copy to:  

The Bank of Nova Scotia

One Liberty Plaza

New York, New York 10006

Attention:

Telephone: (212)

Telecopy: (212)

Managing Agent and   Committed Purchaser:  

The Bank of Nova Scotia

One Liberty Plaza

New York, New York 10006

Attention:

Telephone: (212)

Telecopy: (212)

 

Schedule I-2